--------------------------------------------------------------------------------

EXHIBIT 10.1
 
Kirby Corporation
 
$500,000,000 Senior Notes
 
$150,000,000 2.72% Senior Notes, Series A, due February 27, 2020
$350,000,000 3.29% Senior Notes, Series B, due February 27, 2023
______________
 
Note Purchase Agreement
______________
 
Dated December 13, 2012
 
 
 

--------------------------------------------------------------------------------

 
 
Table of Contents
 

Section Heading
Page
      Section 1. Authorization of Notes
1
      Section 2. Sale and Purchase of Notes
1
      Section 3. Closing
2
      Section 4. Conditions to Closing
3
       
Section 4.1.
Representations and Warranties
3
 
Section 4.2.
Performance; No Default
3
 
Section 4.3.
Compliance Certificates
3
 
Section 4.4.
Opinions of Counsel
4
 
Section 4.5.
Purchase Permitted by Applicable Law, Etc
4
 
Section 4.6.
Sale of Other Notes
4
 
Section 4.7.
Payment of Special Counsel Fees
4
 
Section 4.8.
Private Placement Number
4
 
Section 4.9.
Changes in Corporate Structure
4
 
Section 4.10.
Funding Instructions
5
 
Section 4.11.
Proceedings and Documents
5
          Section 5. Representations and Warranties of the Company
5
       
Section 5.1.
Organization; Power and Authority
5
 
Section 5.2.
Authorization, Etc
5
 
Section 5.3.
Disclosure
6
 
Section 5.4.
Organization and Ownership of Shares of Subsidiaries; Affiliates
6
 
Section 5.5.
Financial Statements; Material Liabilities
7
 
Section 5.6.
Compliance with Laws, Other Instruments, Etc
7
 
Section 5.7.
Governmental Authorizations, Etc
7
 
Section 5.8.
Litigation; Observance of Agreements, Statutes and Orders
7
 
Section 5.9.
Taxes
8
 
Section 5.10.
Title to Property; Leases
8
 
Section 5.11.
Licenses, Permits, Etc
9
 
Section 5.12.
Compliance with ERISA
9
 
Section 5.13.
Private Offering by the Company
10
 
Section 5.14.
Use of Proceeds; Margin Regulations
10
 
Section 5.15.
Existing Debt; Future Liens
10
 
Section 5.16.
Foreign Assets Control Regulations, Etc
11
 
Section 5.17.
Status under Certain Statutes
13
 
Section 5.18.
Environmental Matters
13

 
 
- i -

--------------------------------------------------------------------------------

 
 

SECTION 6. Representations of the Purchasers.
14
           
Section 6.1.
Purchase for Investment; Accredited Investor
14
 
Section 6.2.
Source of Funds
14
          Section 7. Information as to Company
16
           
Section 7.1.
Financial and Business Information
16
 
Section 7.2.
Officer’s Certificate
18
 
Section 7.3.
Visitation
19
 
Section 7.4.
Electronic Delivery
20
 
Section 7.5.
Limitation on Disclosure Obligations
20
          Section 8. Payment and Prepayment of the Notes
21
           
Section 8.1.
Maturity
21
 
Section 8.2.
Optional Prepayments with Make-Whole Amount
21
 
Section 8.3.
Allocation of Partial Prepayments
22
 
Section 8.4.
Maturity; Surrender, Etc
22
 
Section 8.5.
Purchase of Notes
22
 
Section 8.6.
Make-Whole Amount
23
 
Section 8.7.
Payments Due on Non-Business Days
24
 
Section 8.8.
Change of Control
24
          Section 9. Affirmative Covenants
25
           
Section 9.1.
Compliance with Laws
25
 
Section 9.2.
Insurance
26
 
Section 9.3.
Maintenance of Properties
26
 
Section 9.4.
Payment of Taxes and Claims
26
 
Section 9.5.
Corporate Existence, Etc
26
 
Section 9.6.
Books and Records
27
 
Section 9.7.
Subsidiary Guarantors
27
          Section 10. Negative Covenants
28
           
Section 10.1.
Transactions with Affiliates
28
 
Section 10.2.
Merger, Consolidation, Etc
28
 
Section 10.3.
Sale of Assets
30
 
Section 10.4.
Line of Business
30
 
Section 10.5.
Terrorism Sanctions Regulations
31
 
Section 10.6.
Liens
31
 
Section 10.7.
Financial Covenants
33
          Section 11. Events of Default.
34

 
 
- ii -

--------------------------------------------------------------------------------

 
 


Section 12.
Remedies on Default, Etc
36
       
Section 12.1.
Acceleration
36
 
Section 12.2.
Other Remedies
37
 
Section 12.3.
Rescission
37
 
Section 12.4.
No Waivers or Election of Remedies, Expenses, Etc
37
         
Section 13.
Registration; Exchange; Substitution of Notes
38
           
Section 13.1.
Registration of Notes
38
 
Section 13.2.
Transfer and Exchange of Notes
38
 
Section 13.3.
Replacement of Notes
39
         
Section 14.
Payments on Notes
39
           
Section 14.1.
Place of Payment
39
 
Section 14.2.
Home Office Payment
39
         
Section 15.
Expenses, Etc
40
           
Section 15.1.
Transaction Expenses
40
 
Section 15.2.
Survival
40
         
Section 16.
Survival of Representations and Warranties; Entire Agreement
40
         
Section 17.
Amendment and Waiver
41
           
Section 17.1.
Requirements
41
 
Section 17.2.
Solicitation of Holders of Notes
41
 
Section 17.3.
Binding Effect, etc
42
 
Section 17.4.
Notes Held by Company, etc
42
         
Section 18.
Notices
42
         
Section 19.
Reproduction of Documents
43
         
Section 20.
Confidential Information
44
         
Section 21.
Substitution of Purchaser
45
         
Section 22.
Miscellaneous
45
           
Section 22.1.
Successors and Assigns
45
 
Section 22.2.
Accounting Terms
45
 
Section 22.3.
Severability
46
 
Section 22.4.
Construction, etc
46
 
Section 22.5.
Counterparts
46
 
Section 22.6.
Governing Law
46
 
Section 22.7.
Jurisdiction and Process; Waiver of Jury Trial
46

 
 
- iii -

--------------------------------------------------------------------------------

 
 
Schedule A
—
Information Relating to Purchasers
     
Schedule B
—
Defined Terms
     
Schedule 1(a)
—
Form of 2.72% Senior Note, Series A, Due February 27, 2020
     
Schedule 1(b)
—
Form of 3.29% Senior Note, Series B, Due February 27, 2023
     
Schedule 4.4(a)
—
Form of Opinion of Special Counsel for the Company
     
Schedule  4.4(b)
—
Form of Opinion of Special Counsel for the Purchasers
     
Schedule 5.3
—
Disclosure Materials
     
Schedule  5.4
—
Subsidiaries of the Company and Ownership of Subsidiary Stock
     
Schedule 5.5
—
Financial Statements
     
Schedule 5.15
—
Existing Debt
     
Schedule 10.6
—
Existing Liens

 
 
- iv -

--------------------------------------------------------------------------------

 
 
Kirby Corporation
55 Waugh Drive, Suite 1000
Houston, Texas  77007
(713) 435-1000
Fax: (713) 435-1011
 
$150,000,000 2.72% Senior Notes, Series A, due February 27, 2020
$350,000,000 3.29% Senior Notes, Series B, due February 27, 2023
 
December 13, 2012
 
To Each of the Purchasers Listed in
Schedule A Hereto:


Ladies and Gentlemen:
 
Kirby Corporation, a Nevada corporation (together with any successor thereto
that becomes a party hereto pursuant to Section 10.2, the “Company”), agrees
with each of the Purchasers as follows:
 
Section 1.
Authorization of Notes.

 
The Company will authorize the issue and sale of (i) $150,000,000 aggregate
principal amount of its 2.72% Senior Notes, Series A, due February 27, 2020 (the
“Series A Notes”), and (ii) $350,000,000 aggregate principal amount of its 3.29%
Senior Notes, Series B, due February 27, 2023 (the “Series B Notes”).  The
Series A Notes and the Series B Notes are collectively referred to herein as the
“Notes,” such term to include any amendments, restatements or other
modifications from time to time pursuant to Section 17 and including any such
notes issued in substitution therefor pursuant to Section 13.  The Series A
Notes and the Series B Notes shall be substantially in the form set out in
Schedule 1(a) and Schedule 1(b), respectively.  Certain capitalized and other
terms used in this Agreement are defined in Schedule B.  References to a
“Schedule” are references to a Schedule attached to this Agreement unless
otherwise specified.  References to a “Section” are references to a Section of
this Agreement unless otherwise specified.
 
Section 2.
Sale and Purchase of Notes.

 
Subject to the terms and conditions of this Agreement, the Company will issue
and sell to each Purchaser and each Purchaser will purchase from the Company (a)
at the First Closing as provided for in Section 3(a), Notes in the principal
amount and series specified opposite such Purchaser’s name in Schedule A under
the caption “First Notes” (the “First Notes”) at the purchase price of 100% of
such principal amount thereof (the “First Purchase Price”) and (b) at the Second
Closing as provided for in Section 3(b), Notes in the principal amount and
series specified opposite such Purchaser’s name in Schedule A under the caption
“Second Notes” (the “Second Notes”) at the purchase price of 100% of such
principal amount thereof (the “Second Purchase Price”).  The Purchasers’
obligations hereunder are several and not joint obligations and no Purchaser
shall have any liability to any Person for the performance or non-performance of
any obligation by any other Purchaser hereunder.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 3.
Closing.

 
(a)The sale and purchase of the First Notes to be purchased by each Purchaser
shall occur on December 13, 2012 at the offices of Chapman and Cutler LLP,
111 West Monroe St., Chicago, Illinois 60603, at 10:00 a.m. Central time (the
“First Closing”).  On the date of the First Closing, the Company will deliver to
each Purchaser or its special counsel the First Notes to be purchased by such
Purchaser in the form of a single series of Notes (or such greater number of
such series of Notes in denominations of at least $100,000 as such Purchaser may
request, provided that, if necessary in connection with the pro rata allocation
of the aggregate Purchase Price to be paid by such Purchaser between the First
Closing and the Second Closing as set forth in Schedule A, such Purchaser’s
First Notes may be issued in denominations of less than $100,000), dated the
date of the First Closing and registered in such Purchaser’s name (or in the
name of its nominee), against delivery by such Purchaser to the Company or its
order of immediately available funds in the amount of the First Purchase Price
therefor by wire transfer of immediately available funds for the account of the
Company to account number 00100359554 at JPMorgan Chase Bank, N.A., 712 Main
Street, Houston, Texas 77002, ABA number 021000021, Account Name: Kirby
Corporation (the “Company Account”).   
 
(b)The sale and purchase of the Second Notes to be purchased by each Purchaser
shall occur on February 27, 2013 at the offices of Chapman and Cutler LLP,
111 West Monroe St., Chicago, Illinois 60603, at 10:00 a.m. Central time (the
“Second Closing”).  On the date of the Second Closing, the Company will deliver
to each Purchaser or its special counsel the Second Notes to be purchased by
such Purchaser in the form of a single series of Notes (or such greater number
of such series of Notes in denominations of at least $100,000 as such Purchaser
may request, provided that, if necessary in connection with the pro rata
allocation of the aggregate Purchase Price to be paid by such Purchaser between
the First Closing and the Second Closing as set forth in Schedule A, such
Purchaser’s Second Notes may be issued in denominations of less than $100,000),
dated the date of the Second Closing and registered in such Purchaser’s name (or
in the name of its nominee), against delivery by such Purchaser to the Company
or its order of immediately available funds in the amount of the Second Purchase
Price therefor by wire transfer of immediately available funds for the account
of the Company to the Company Account.
 
 
-2-

--------------------------------------------------------------------------------

 
 
(c)The First Closing and Second Closing are each referred to herein as a
“Closing” and collectively, as the “Closings”.
 
(d)If on the date of any Closing (i) the Company shall fail to tender the
applicable Notes to any Purchaser (or its special counsel) as provided above in
this Section 3 or (ii) any of the conditions to such Closing specified in
Section 4 shall not have been fulfilled to such Purchaser’s reasonable
satisfaction (or, in such Purchaser’s sole discretion, waived), then, in each
case, such Purchaser shall, at its election, be relieved of all further
obligations under this Agreement, without thereby waiving any rights such
Purchaser may have by reason of any of the conditions specified in Section 4 not
having been fulfilled to such Purchaser’s reasonable satisfaction or such
failure by the Company to tender such Notes as provided in this Section 3.
 
Section 4.
Conditions to Closing.

 
Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at each Closing is subject to the fulfillment to such Purchaser’s
reasonable satisfaction (or, in such Purchaser’s sole discretion, waived), prior
to or at such Closing, of the following conditions:
 
Section 4.1.       Representations and Warranties.  The representations and
warranties of the Company in this Agreement shall be correct when made and at
the time of such Closing.
 
Section 4.2.       Performance; No Default.  The Company shall have performed
and complied with all agreements and conditions contained in this Agreement
required to be performed or complied with by it prior to or at such Closing and
immediately before and after giving effect to the issue and sale of the
applicable Notes (and the application of the proceeds thereof as contemplated by
Section 5.14 to be made at such Closing), no Default or Event of Default shall
have occurred and be continuing or no Change of Control shall have
occurred.  Neither the Company nor any Subsidiary shall have entered into any
transaction since the date of the Memorandum that would have been prohibited by
Section 10 had such Section applied since such date.
 
Section 4.3.    Compliance Certificates.
 
(a)Officer’s Certificate.  The Company shall have delivered to such Purchaser an
Officer’s Certificate, dated the date of such Closing, certifying that the
conditions specified in Sections 4.1, 4.2 and 4.9 have been fulfilled.
 
(b)Secretary’s Certificate.  The Company shall have delivered to such Purchaser
a certificate of its Secretary or Assistant Secretary, dated the date of such
Closing, certifying as to (i) the resolutions attached thereto and other
corporate proceedings relating to the authorization, execution and delivery of
the Notes and this Agreement and (ii) the Company’s organizational documents as
then in effect.
 
 
-3-

--------------------------------------------------------------------------------

 
 
Section 4.4.    Opinions of Counsel.  Such Purchaser shall have received
opinions in form and substance reasonably satisfactory to such Purchaser, dated
the date of such Closing (a) from Fulbright & Jaworski L.L.P., counsel for the
Company, covering the matters set forth in Schedule 4.4(a) and covering such
other matters incident to the transactions contemplated hereby as such Purchaser
or its special counsel may reasonably request (and the Company hereby instructs
its counsel to deliver such opinion to the Purchasers) and (b) from Chapman and
Cutler LLP, the Purchasers’ special counsel in connection with such
transactions, substantially in the form set forth in Schedule 4.4(b) and
covering such other matters incident to such transactions as such Purchaser may
reasonably request.  For purposes of Sections 3 and 4 of this Agreement only,
the phrases “special counsel to each Purchaser,” “special counsel to the
Purchasers” or words of similar import mean Chapman and Cutler LLP.
 
Section 4.5.    Purchase Permitted by Applicable Law, Etc.  On the date of such
Closing such Purchaser’s purchase of Notes shall (a) be permitted by the laws
and regulations of each jurisdiction to which such Purchaser is subject, without
recourse to provisions (such as section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (b) not violate any applicable
law or regulation (including, without limitation, Regulation T, U or X of the
Board of Governors of the Federal Reserve System) and (c) not subject such
Purchaser to any tax, penalty or liability under or pursuant to any applicable
law or regulation, which laws or regulations referred to in the immediately
preceding clauses (a) through (c) were not in effect on the date hereof.  If
requested by such Purchaser, such Purchaser shall have received an Officer’s
Certificate certifying as to such matters of fact as such Purchaser may
reasonably specify and which are known by the Person from whom the Officer’s
Certificate is being requested to be, as requested by such Purchaser, correct,
to enable such Purchaser to determine whether such purchase is so permitted.
 
Section 4.6.    Sale of Other Notes.  Contemporaneously with such Closing the
Company shall sell to each other Purchaser and each other Purchaser shall
purchase the Notes to be purchased by it at such Closing as specified in
Schedule A.
 
Section 4.7.    Payment of Special Counsel Fees.  Without limiting Section 15.1,
the Company shall have paid on or before the date of such Closing, the
reasonable fees, charges and disbursements of the Purchasers’ special counsel
referred to in Section 4.4 to the extent reflected in a reasonably detailed
statement of such counsel rendered to the Company at least one Business Day
prior to the date of such Closing.
 
Section 4.8.    Private Placement Number.  A Private Placement Number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall have
been obtained for each series of the Notes.
 
Section 4.9.    Changes in Corporate Structure.  The Company shall not have
changed its jurisdiction of incorporation or organization, as applicable, or
been a party to any merger or consolidation or succeeded to all or any
substantial part of the liabilities of any other entity, at any time following
the date of the most recent financial statements referred to in Schedule 5.5,
other than as permitted by Section 10.2 hereof or as contemplated by the
Acquisition.
 
 
-4-

--------------------------------------------------------------------------------

 
 
Section 4.10.   Funding Instructions.  At least three Business Days prior to the
date of such Closing, each Purchaser shall have received written instructions
signed by a Responsible Officer on letterhead of the Company confirming the
information specified in Section 3 including (i) the name and address of the
transferee bank, (ii) such transferee bank’s ABA number and (iii) the account
name and number into which the Purchase Price for the Notes is to be deposited.
 
Section 4.11.   Proceedings and Documents.  All corporate and other proceedings
in connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be reasonably
satisfactory to such Purchaser and its special counsel, and such Purchaser and
its special counsel shall have received all such counterpart originals or
certified or other copies of such documents as such Purchaser or such special
counsel may reasonably request.  Delivery of all Notes, agreements,
certificates, opinions and other documents and instruments referred to in this
Section 4 (other than, for the avoidance of doubt, the funding instructions
referred to in Section 4.10), shall be deemed delivered to each Purchaser if
delivered to its special counsel or, if the Company receives written notice and
reasonably detailed instructions at least five Business Days prior to such
Closing, to the Person and at the address specified in such notice and
instruction.
 
Section 5.
Representations and Warranties of the Company.

 
The Company represents and warrants to each Purchaser that, as of the date of
this Agreement and on the date of each Closing:
 
Section 5.1.    Organization; Power and Authority.  The Company is a corporation
duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation, and is duly qualified as a foreign corporation
and is in good standing in each other jurisdiction in which such qualification
is required by law, other than those jurisdictions as to which the failure to be
so qualified or in good standing would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  The Company has the
corporate power and authority to own or hold under lease the properties it
purports to own or hold under lease, to transact the business it transacts and
proposes to transact, to execute and deliver this Agreement and the Notes and to
perform its obligations pursuant to the provisions hereof and thereof.
 
Section 5.2.    Authorization, Etc.  This Agreement and the Notes have been duly
authorized by all necessary corporate action on the part of the Company, and
this Agreement constitutes, and upon execution and delivery thereof each Note
will constitute, a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer and fraudulent conveyance laws
or other similar laws affecting the enforcement of creditors’ rights generally
and (ii) general principles of equity (regardless of whether such enforceability
is considered in a proceeding in equity or at law).
 
 
-5-

--------------------------------------------------------------------------------

 
 
Section 5.3.    Disclosure.  The Company, through its agents, Merrill Lynch,
Pierce, Fenner & Smith Incorporated and Morgan Stanley & Co. LLC , has delivered
to each Purchaser a copy of a Private Placement Memorandum, dated November 2012
(the “Memorandum”), relating to the transactions contemplated hereby.  The
Memorandum fairly describes, in all material respects, the general nature of the
business and principal properties of the Company and its Subsidiaries.  This
Agreement, the Memorandum, the financial statements listed in Schedule 5.5 and
the documents, certificates or other writings delivered to the Purchasers by or
on behalf of the Company prior to November 14, 2012 in connection with the
transactions contemplated hereby and identified in Schedule 5.3 (this Agreement,
the Memorandum and such documents, certificates or other writings and such
financial statements delivered to each Purchaser being referred to,
collectively, as the “Disclosure Documents”), taken as a whole, do not contain
any untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein not misleading in light of the
circumstances under which they were made.  Except as disclosed in the Disclosure
Documents, since December 31, 2011, there has been no change in the financial
condition, operations, business or properties of the Company or any Subsidiary
except changes that would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.  There is no fact known to the
Company that would reasonably be expected to have a Material Adverse Effect that
has not been set forth herein or in the Disclosure Documents.
 
Section 5.4.    Organization and Ownership of Shares of Subsidiaries;
Affiliates.  (a) Schedule 5.4 contains (except as noted therein) complete and
correct lists of (i) the Company’s Consolidated Subsidiaries and each Excluded
Affiliate that is a Subsidiary of the Company, showing, as to each Consolidated
Subsidiary, the name thereof, the jurisdiction of its organization, and the
percentage of shares of each class of its capital stock or similar equity
interests outstanding owned by the Company and each other Subsidiary, (ii) the
Company’s Affiliates (including Excluded Affiliates), other than Subsidiaries,
and (iii) the Company’s directors and senior officers, in each case, as of the
date of this Agreement.
 
(b)All of the outstanding shares of capital stock or similar equity interests of
each Subsidiary shown in Schedule 5.4 as being owned by the Company and its
Subsidiaries have been validly issued, are fully paid and non-assessable and are
owned by the Company or another Subsidiary free and clear of any Lien that is
prohibited by this Agreement.
 
(c)Each Subsidiary is a corporation or other legal entity duly organized,
validly existing and, where applicable, in good standing under the laws of its
jurisdiction of organization, and is duly qualified as a foreign corporation or
other legal entity and, where applicable, is in good standing in each other
jurisdiction in which such qualification is required by law, other than those
jurisdictions as to which the failure to be so qualified or in good standing
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  Each such Subsidiary has the corporate or other power
and authority to own or hold under lease the properties it purports to own or
hold under lease and to transact the business it transacts and proposes to
transact.
 
 
-6-

--------------------------------------------------------------------------------

 
 
(d)No Subsidiary is subject to any legal, regulatory, contractual or other
restriction (other than the agreements listed in Schedule 5.4 and customary
limitations imposed by corporate law or similar statutes) restricting the
ability of such Subsidiary to pay dividends out of profits or make any other
similar distributions of profits to the Company or any of its Subsidiaries that
owns outstanding shares of capital stock or similar equity interests of such
Subsidiary.
 
Section 5.5.       Financial Statements; Material Liabilities.  The Company has
delivered to each Purchaser copies of the financial statements of the Company
and its Subsidiaries listed in Schedule 5.5.  All of such financial statements
(including in each case the related schedules and notes) fairly present in all
material respects the consolidated financial position of the Company and its
Subsidiaries as of the respective dates specified in such Schedule and the
consolidated results of their operations and cash flows for the respective
periods so specified and have been prepared in accordance with GAAP consistently
applied throughout the periods involved except as set forth in the notes thereto
(subject, in the case of any interim financial statements, to normal year-end
adjustments).  The Company and its Subsidiaries do not have any Material
liabilities that are not disclosed in the Disclosure Documents.
 
Section 5.6.       Compliance with Laws, Other Instruments, Etc.  The execution,
delivery and performance by the Company of its obligations under this Agreement
and the Notes will not (i) result in any breach of, or constitute a default
under, or result in the creation of any Lien in respect of any property of the
Company or any Subsidiary under, any indenture, mortgage, deed of trust, loan,
purchase or credit agreement, lease, corporate charter or by-laws, shareholders
agreement or any other Material agreement or instrument to which the Company or
any Subsidiary is bound or by which the Company or any Subsidiary or any of
their respective properties may be bound or affected, (ii) violate any of the
terms, conditions or provisions of any order, judgment, decree or ruling of any
court, arbitrator or Governmental Authority applicable to the Company or any
Subsidiary or (iii) violate any provision of any statute or other rule or
regulation of any Governmental Authority applicable to the Company or any
Subsidiary.
Section 5.7.    Governmental Authorizations, Etc.  No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required to be obtained or made by the Company pursuant to any
statute, regulation, rule or applicable to it as a condition to the
effectiveness or enforceability of the execution, delivery or performance by the
Company of this Agreement or the Notes.
 
Section 5.8.    Litigation; Observance of Agreements, Statutes and
Orders.  (a) There are no actions, suits, investigations or proceedings pending
or, to the best knowledge of the Company, threatened in writing against or
affecting the Company or any Subsidiary or any property of the Company or any
Subsidiary in any court or before any arbitrator of any kind or before or by any
Governmental Authority that would, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.  For purposes of this Agreement,
any action, suit, investigation or proceeding involving any Person other than
the Company or any Subsidiary shall not be deemed an action, suit, investigation
or proceeding “affecting” the Company or such Subsidiary or any of their
respective property.
 
 
-7-

--------------------------------------------------------------------------------

 
 
(b)Neither the Company nor any Subsidiary is (i) in default under any agreement
or instrument to which it is a party or by which it is bound, (ii) in violation
of any order, judgment, decree or ruling of any court, arbitrator or
Governmental Authority or (iii) in violation of any statute, rule or regulation
of any Governmental Authority applicable to it (including, without limitation,
and if applicable, Environmental Laws, the USA PATRIOT Act or any of the other
laws and regulations that are referred to in Section 5.16), which default or
violation would, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.
 
Section 5.9.    Taxes.  The Company and its Subsidiaries have filed all Material
tax returns that are required to have been filed in any jurisdiction, and have
paid all taxes shown to be due and payable on such returns and all other taxes
and assessments levied upon them or their properties, assets, income or
franchises, to the extent such taxes and assessments have become due and payable
and before they have become delinquent, except for any taxes and assessments
(i) the amount of which, individually or in the aggregate, is not Material or
(ii) the amount, applicability or validity of which is currently being contested
in good faith by appropriate proceedings and with respect to which the Company
or a Subsidiary, as the case may be, has established adequate reserves in
accordance with GAAP.  The Company knows of no basis for the assessment by any
Governmental Authority of any unpaid tax that would, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  The
charges, accruals and reserves on the books of the Company and its Subsidiaries
in respect of U.S. federal, Material state or other taxes for all fiscal periods
are adequate.  The U.S. federal income tax liabilities of the Company and its
Subsidiaries have been finally determined (whether by reason of completed audits
or the statute of limitations having run) for all fiscal years up to and
including the fiscal year ended December 31, 2008.
 
Section 5.10.    Title to Property; Leases.  The Company and its Subsidiaries
have good and sufficient title to their respective properties that individually
or in the aggregate are Material, including all such properties reflected in the
most recent audited balance sheet referred to in Section 5.5 or purported to
have been acquired by the Company or any Subsidiary after such date (except as
sold or otherwise disposed of in the ordinary course of business), in each case
free and clear of Liens prohibited by this Agreement.  All leases in which the
Company or its Subsidiary is a party as a lessee that individually or in the
aggregate are Material are valid and subsisting and are in full force and effect
in all material respects.
 
 
-8-

--------------------------------------------------------------------------------

 
 
Section 5.11.    Licenses, Permits, Etc.  (a) The Company and its Subsidiaries
own or possess all licenses, permits, franchises, authorizations, patents,
copyrights, proprietary software, service marks, trademarks and trade names, or
rights thereto, that individually or in the aggregate are Material, without
known conflict with the rights of others.
 
(b)To the best knowledge of the Company, no product or service of the Company or
any of its Subsidiaries infringes in any material respect any license, permit,
franchise, authorization, patent, copyright, proprietary software, service mark,
trademark, trade name or other right owned by any other Person.
 
(c)To the best knowledge of the Company, there is no Material violation by any
Person of any right of the Company or any of its Subsidiaries with respect to
any patent, copyright, proprietary software, service mark, trademark, trade name
or other right owned or used by the Company or any of its Subsidiaries.
 
Section 5.12.   Compliance with ERISA.  (a) The Company and each ERISA Affiliate
have operated and administered each Plan in compliance with all applicable laws
except for such instances of noncompliance as have not resulted in and would
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect.  Neither the Company - nor any ERISA Affiliate has
incurred any liability pursuant to Title I or IV of ERISA or the penalty or
excise tax provisions of the Code relating to Employee Benefit Plans, and no
event, transaction or condition has occurred or exists that would, individually
or in the aggregate, reasonably be expected to result in the incurrence of any
such liability by the Company or any ERISA Affiliate, or in the imposition of
any Lien on any of the rights, properties or assets of the Company or any ERISA
Affiliate, in either case pursuant to Title I or IV of ERISA or to
section 430(k) of the Code or to any such penalty or excise tax provisions under
the Code or federal law or section 4068 of ERISA or by the granting of a
security interest in connection with the amendment of a Plan, other than such
liabilities or Liens as would not be individually or in the aggregate Material.
 
(b)The present value of the aggregate benefit liabilities under each Plan
subject to Title 1 of ERISA (other than Multiemployer Plans), determined as of
the end of such Plan’s most recently ended plan year on the basis of the
actuarial assumptions specified for funding purposes in such Plan’s most recent
actuarial valuation report, did not exceed the aggregate current value of the
assets of such Plan allocable to such benefit liabilities by more than
$50,000,000 in the aggregate for all Plans.  The term “benefit liabilities” has
the meaning specified in section 4001 of ERISA and the terms “current value” and
“present value” have the meaning specified in section 3 of ERISA.
 
(c)The Company and its ERISA Affiliates have not incurred withdrawal liabilities
(and are not subject to contingent withdrawal liabilities) under section 4201 or
4204 of ERISA in respect of Multiemployer Plans that individually or in the
aggregate are Material.
 
 
-9-

--------------------------------------------------------------------------------

 
 
(d)The expected postretirement benefit obligation (determined as of the last day
of the Company’s most recently ended fiscal year in accordance with Financial
Accounting Standards Board Accounting Standards Codification Topic 715-60,
without regard to liabilities attributable to continuation coverage mandated by
section 4980B of the Code) of the Company and its Subsidiaries is not Material.
 
(e)The execution and delivery of this Agreement and the issuance and sale of the
Notes hereunder will not involve any transaction that is subject to the
prohibitions of section 406 of ERISA or in connection with which a tax would be
imposed pursuant to section 4975(c)(1)(A)-(D) of the Code.  The representation
by the Company to each Purchaser in the first sentence of this Section 5.12(e)
is made in reliance upon and subject to the accuracy of such Purchaser’s
representation in Section 6.2 as to the sources of the funds to be used to pay
the purchase price of the Notes to be purchased by such Purchaser.
 
Section 5.13.    Private Offering by the Company.  Neither the Company nor
anyone acting on its behalf has offered the Notes or any similar Securities for
sale to, or solicited any offer to buy the Notes or any similar Securities from,
or otherwise approached or negotiated in respect thereof with, any Person other
than the Purchasers and not more than 60 other Institutional Investors (as
defined in clause (c) of the definition of such term), each of which has been
offered the Notes at a private sale for investment.  Neither the Company nor
anyone acting on its behalf has taken, or will take, any action that would
subject the issuance or sale of the Notes to the registration requirements of
section 5 of the Securities Act or to the registration requirements of any
Securities or blue sky laws of any applicable jurisdiction.
 
Section 5.14.      Use of Proceeds; Margin Regulations.  The Company will apply
the proceeds of the sale of the Notes hereunder to refinance existing
indebtedness and for general corporate purposes, including acquisitions.  No
part of the proceeds from the sale of the Notes hereunder will be used, directly
or indirectly, for the purpose of buying or carrying any margin stock within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
(12 CFR 221), or for the purpose of buying or carrying or trading in any
Securities under such circumstances as to involve the Company in a violation of
Regulation X of said Board (12 CFR 224) or to involve any broker or dealer in a
violation of Regulation T of said Board (12 CFR 220).  Margin stock does not
constitute more than 10% of the value of the consolidated assets of the Company
and its Subsidiaries and the Company does not have any present intention that
margin stock will constitute more than 10% of the value of such assets.  As used
in this Section, the terms “margin stock” and “purpose of buying or carrying”
shall have the meanings assigned to them in said Regulation U.
 
Section 5.15.   Existing Debt; Future Liens.  (a) Except as described therein,
Schedule 5.15 sets forth a complete and correct list of all outstanding Debt of
the Company and its Subsidiaries as of September 30, 2012 (including
descriptions of the obligors, principal amounts outstanding, a general
description of any collateral therefor and any Guaranties thereof), since which
date there has been no Material change in the amounts, interest rates, sinking
funds, installment payments or maturities of the Debt of the Company or its
Subsidiaries.  Neither the Company nor any Subsidiary is in default and no
waiver of default is currently in effect, in the payment of any principal or
interest on any Debt of the Company or such Subsidiary and no event or condition
exists with respect to any Debt of the Company or any Subsidiary that would
permit (or that with notice or the lapse of time, or both, would permit) one or
more Persons to cause such Debt to become due and payable before its stated
maturity or before its regularly scheduled dates of payment.
 
 
-10-

--------------------------------------------------------------------------------

 
 
(b)Except as disclosed in Schedule 5.15 or as created, incurred or assumed after
the date of this Agreement which is permitted under Section 10.6, neither the
Company nor any Subsidiary has agreed or consented to cause or permit any of its
property, whether now owned or hereafter acquired, to be subject to a Lien that
secures Debt or to cause or permit in the future (upon the happening of a
contingency or otherwise) any of its property, whether now owned or hereafter
acquired, to be subject to a Lien that secures Debt.
 
(c)Neither the Company nor any Subsidiary is a party to, or otherwise subject to
any provision contained in, any instrument evidencing Debt of the Company or
such Subsidiary, any agreement relating thereto or any other agreement
(including, but not limited to, its charter or any other organizational
document) which limits the amount of, or otherwise imposes restrictions on the
incurring of, Debt of the Company, except as disclosed in Schedule 5.15.
 
Section 5.16.   Foreign Assets Control Regulations, Etc.  (a) Neither the
Company nor any Controlled Entity is (i) a Person whose name appears on the list
of Specially Designated Nationals and Blocked Persons published by the Office of
Foreign Assets Control, United States Department of the Treasury (“OFAC”) (an
“OFAC Listed Person”) (ii) an agent, department, or instrumentality of, or is
otherwise beneficially owned by, controlled by or acting on behalf of, directly
or indirectly, (x) any OFAC Listed Person or (y) any Person, entity,
organization, foreign country or regime that is subject to any OFAC Sanctions
Program, or (iii) otherwise blocked, subject to sanctions under or engaged in
any activity in violation of other United States economic sanctions, including
but not limited to, the Trading with the Enemy Act, the International Emergency
Economic Powers Act, the Comprehensive Iran Sanctions, Accountability and
Divestment Act (“CISADA”) or any similar law or regulation with respect to Iran
or any other country, the Sudan Accountability and Divestment Act, any OFAC
Sanctions Program, or any economic sanctions regulations administered and
enforced by the United States or any enabling legislation or executive order
relating to any of the foregoing (collectively, “U.S. Economic Sanctions”) (each
OFAC Listed Person and each other Person, entity, organization and government of
a country described in clause (i), clause (ii) or clause (iii), a “Blocked
Person”).  Neither the Company nor any Controlled Entity has been notified that
its name appears or may in the future appear on a state list of Persons that
engage in investment or other commercial activities in Iran or any other country
that is subject to U.S. Economic Sanctions.
 
 
-11-

--------------------------------------------------------------------------------

 
 
(b)No part of the proceeds from the sale of the Notes hereunder constitutes or
will constitute funds obtained on behalf of any Blocked Person or will otherwise
be used by the Company or any Controlled Entity, directly or indirectly, (i) in
connection with any investment in, or any transactions or dealings with, any
Blocked Person, or (ii) otherwise in violation of U.S. Economic Sanctions.
 
(c)Neither the Company nor any Controlled Entity (i) has been found in violation
of, charged with, or convicted of, money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes under
the Currency and Foreign Transactions Reporting Act of 1970 (otherwise known as
the Bank Secrecy Act), the USA PATRIOT Act or any other United States law or
regulation governing such activities (collectively, “Anti-Money Laundering
Laws”) or any U.S. Economic Sanctions violations, (ii) to the Company’s actual
knowledge after making due inquiry, is under investigation by any Governmental
Authority for possible violation of Anti-Money Laundering Laws or any
U.S. Economic Sanctions violations, (iii) has been assessed civil penalties
under any Anti-Money Laundering Laws or any U.S. Economic Sanctions, or (iv) has
had any of its funds seized or forfeited in an action under any Anti-Money
Laundering Laws.  The Company has established procedures and controls which it
reasonably believes are adequate (and otherwise comply with applicable law) to
ensure that the Company and each Controlled Entity is and will continue to be in
compliance with all applicable current and future Anti-Money Laundering Laws and
U.S. Economic Sanctions.
 
(d)(1)Neither the Company nor any Controlled Entity (i) has been charged with,
or convicted of bribery or any other anti-corruption related activity under any
applicable law or regulation in a U.S. or any non-U.S. country or jurisdiction,
including but not limited to, the U.S. Foreign Corrupt Practices Act and the
U.K. Bribery Act 2010 (collectively, “Anti-Corruption Laws”), (ii) to the
Company’s actual knowledge after making due inquiry, is under investigation by
any U.S. or non-U.S. Governmental Authority for possible violation of
Anti-Corruption Laws, (iii) has been assessed civil or criminal penalties under
any Anti-Corruption Laws or (iv) has been or is the target of sanctions imposed
by the United Nations or the European Union;
 
(2)    To the Company’s actual knowledge after making due inquiry, neither the
Company nor any Controlled Entity has, within the last five years, directly or
indirectly offered, promised, given, paid or authorized the offer, promise,
giving or payment of anything of value to a Governmental Official or a
commercial counterparty for the purposes of: (i) influencing any act, decision
or failure to act by such Government Official in his or her official capacity or
such commercial counterparty, (ii) inducing a Governmental Official to do or
omit to do any act in violation of the Governmental Official’s lawful duty, or
(iii) inducing a Governmental Official or a commercial counterparty to use his
or her influence with a government or instrumentality to affect any act or
decision of such government or entity; in each case in order to obtain, retain
or direct business or to otherwise secure an improper advantage; and
 
 
-12-

--------------------------------------------------------------------------------

 
 
(3)    No part of the proceeds from the sale of the Notes hereunder will be
used, directly or indirectly, for any illegal payments, including bribes, to any
Governmental Official or commercial counterparty in order to obtain, retain or
direct business or obtain any improper advantage.  The Company has established
procedures and controls which it reasonably believes are adequate (and otherwise
comply with applicable law) to ensure that the Company and each Controlled
Entity is and will continue to be in compliance with all applicable current and
future Anti-Corruption Laws.
 
Section 5.17.   Status under Certain Statutes.  Neither the Company nor any
Subsidiary is subject to regulation under the Investment Company Act of 1940, as
amended, the Public Utility Holding Company Act of 2005, as amended, the ICC
Termination Act of 1995, as amended, or the Federal Power Act, as amended.
 
Section 5.18.    Environmental Matters.  (a) Neither the Company nor any
Subsidiary has knowledge of any claim or has received any notice of any claim
and no proceeding has been instituted asserting any claim against the Company or
any of its Subsidiaries or any of their respective real properties or other
assets now or formerly owned, leased or operated by any of them, alleging any
damage to the environment or violation of any Environmental Laws, except, in
each case, such as would not reasonably be expected to result in a Material
Adverse Effect.
 
(b)Neither the Company nor any Subsidiary has knowledge of any facts which would
give rise to any claim, public or private, of violation of Environmental Laws or
damage to the environment emanating from, occurring on or in any way related to
real properties now or formerly owned, leased or operated by any of them or to
other assets or their use, except, in each case, such as would not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect.
 
(c)Neither the Company nor any Subsidiary has stored any Hazardous Materials on
real properties now or formerly owned, leased or operated by any of them in a
manner which is contrary to any Environmental Law that would, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.
 
(d)Neither the Company nor any Subsidiary has disposed of any Hazardous
Materials in a manner which is contrary to any Environmental Law that would,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.
 
(e)All buildings on all real properties now owned, leased or operated by the
Company or any Subsidiary are in compliance with applicable Environmental Laws,
except where failure to comply would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.
 
 
-13-

--------------------------------------------------------------------------------

 
 
Section 6.
Representations of the Purchasers.

 
Section 6.1.      Purchase for Investment; Accredited Investor.  (a) Each
Purchaser severally represents that it is purchasing the Notes for its own
account or for one or more separate accounts maintained by such Purchaser or for
the account of one or more pension or trust funds and not with a view to the
distribution thereof, provided that the disposition of such Purchaser’s or their
property shall at all times be within such Purchaser’s or their control.  Each
Purchaser understands that the Notes have not been registered under the
Securities Act and may be resold only if registered pursuant to the provisions
of the Securities Act or if an exemption from registration is available, except
under circumstances where neither such registration nor such an exemption is
required by law, and that the Company is not required to register the Notes.
 
(b)Each Purchaser severally represents that it is an “accredited investor”
within the meaning of subparagraph (a)(1), (2), (3) or (7) of Rule 501 of
Regulation D under the Securities Act.
 
Section 6.2.    Source of Funds.  Each Purchaser severally represents that at
least one of the following statements is an accurate representation as to each
source of funds (a “Source”) to be used by such Purchaser to pay the purchase
price of the Notes to be purchased by such Purchaser hereunder:
 
(a)the Source is an “insurance company general account” (as the term is defined
in the United States Department of Labor’s Prohibited Transaction Exemption
(“PTE”) 95-60) in respect of which the reserves and liabilities (as defined by
the annual statement for life insurance companies approved by the NAIC (the
“NAIC Annual Statement”)) for the general account contract(s) held by or on
behalf of any Employee Benefit Plan together with the amount of the reserves and
liabilities for the general account contract(s) held by or on behalf of any
other Employee Benefit Plans maintained by the same employer (or affiliate
thereof as defined in PTE 95-60) or by the same employee organization in the
general account do not exceed 10% of the total reserves and liabilities of the
general account (exclusive of separate account (as defined in section 3 of ERISA
(“Separate Account”) liabilities) plus surplus as set forth in the NAIC Annual
Statement filed with such Purchaser’s state of domicile; or
 
(b)the Source is a Separate Account that is maintained solely in connection with
such Purchaser’s fixed contractual obligations under which the amounts payable,
or credited, to any Employee Benefit Plan (or its related trust) that has any
interest in such Separate Account (or to any participant or beneficiary of such
plan (including any annuitant)) are not affected in any manner by the investment
performance of the Separate Account; or
 
(c)the Source is either (i) an insurance company pooled Separate Account, within
the meaning of PTE 90-1 or (ii) a bank collective investment fund, within the
meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (c), no Employee Benefit Plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled Separate
Account or collective investment fund; or
 
 
-14-

--------------------------------------------------------------------------------

 
 
(d)the Source constitutes assets of an “investment fund” (within the meaning of
Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no Employee Benefit Plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other Employee
Benefit Plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would cause the QPAM and the Company to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM
and (ii) the names of any Employee Benefit Plans whose assets in the investment
fund, when combined with the assets of all other Employee Benefit Plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Company in writing pursuant to this clause (d);
or
 
(e)the Source constitutes assets of a “plan(s)” (within the meaning of
Part IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or
 
(f)the Source is a governmental plan (as defined in section 3 of ERISA); or
 
(g)the Source is one or more Employee Benefit Plans, or a Separate Account or
trust fund comprised of one or more Employee Benefit Plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or
 
(h)the Source does not include assets of any Employee Benefit Plan, other than a
plan exempt from the coverage of ERISA.
 
 
-15-

--------------------------------------------------------------------------------

 
 
Section 7.
Information as to Company.

 
Section 7.1.    Financial and Business Information. The Company shall deliver to
each holder of a Note that is an Institutional Investor:
 
(a)Quarterly Statements — within 60 days (or such shorter period as is 15 days
greater than the period applicable to the filing of the Company’s Quarterly
Report on Form 10-Q (the “Form 10-Q”) with the SEC regardless of whether the
Company is subject to the filing requirements thereof) after the end of each
quarterly fiscal period in each fiscal year of the Company (other than the last
quarterly fiscal period of each such fiscal year), duplicate copies of,
 
(i)a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such quarter, and
 
(ii)consolidated statements of income, changes in shareholders’ equity and cash
flows of the Company and its Subsidiaries, for such quarter and (in the case of
the second and third quarters) for the portion of the fiscal year ending with
such quarter,
 
setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the consolidated financial position of the companies being reported on
and their results of operations and cash flows, subject to changes resulting
from year-end adjustments, provided that delivery within the time period
specified above of copies of the Company’s Form 10-Q prepared in compliance with
the requirements therefor and filed with the SEC shall be deemed to satisfy the
requirements of this Section 7.1(a), provided, further, that the Company shall
be deemed to have made such delivery of such Form 10-Q if it shall have timely
made such Form 10-Q available on “EDGAR” (or any successor filing system) and on
its home page on the worldwide web (at the date of this Agreement located at:
http//www.kirbycorp.com) and shall have given each holder of a Note prior notice
of such availability on EDGAR (or any successor filing system) and on its home
page in connection with each delivery (such availability and notice thereof
being referred to as “Electronic Delivery”);
 
(b)Annual Statements — within 120 days (or such shorter period as is 15 days
greater than the period applicable to the filing of the Company’s Annual Report
on Form 10-K (the “Form 10-K”) with the SEC regardless of whether the Company is
subject to the filing requirements thereof) after the end of each fiscal year of
the Company, duplicate copies of
 
(i)a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such year, and
 
 
-16-

--------------------------------------------------------------------------------

 
 
(ii)consolidated statements of income, changes in shareholders’ equity and cash
flows of the Company and its Subsidiaries for such year,
 
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon (without a “going concern” or similar
qualification or exception and without any qualification or exception as to the
scope of the audit on which such opinion is based) of independent public
accountants of recognized national standing, which opinion shall state that such
financial statements present fairly, in all material respects, the financial
position of the companies being reported upon and their results of operations
and cash flows and have been prepared in conformity with GAAP, and that the
examination of such accountants in connection with such financial statements has
been made in accordance with generally accepted auditing standards, and that
such audit provides a reasonable basis for such opinion in the circumstances,
provided that the delivery within the time period specified above of the
Company’s Form 10-K for such fiscal year (together with the Company’s annual
report to shareholders, if any, prepared pursuant to Rule 14a-3 under the
Securities Exchange Act of 1934) prepared in accordance with the requirements
therefor and filed with the SEC, shall be deemed to satisfy the requirements of
this Section 7.1(b), provided, further, that the Company shall be deemed to have
made such delivery of such Form 10-K if it shall have timely made Electronic
Delivery thereof;
 
(c)SEC and Other Reports — promptly upon their becoming available, one copy of
(i) each financial statement, report, notice or proxy statement sent by the
Company or any Subsidiary to its public Securities holders generally, and
(ii) each regular or periodic report, each registration statement (without
exhibits except as expressly requested by such Purchaser or holder), and each
prospectus and all amendments thereto filed by the Company or any Subsidiary
with the SEC and of all press releases and other statements made available
generally by the Company or any Subsidiary to the public concerning developments
that are Material;
 
(d)Notice of Default or Event of Default — promptly, and in any event within
five Business Days after a Responsible Officer (i) has knowledge of the
existence of any Default or Event of Default or (ii) has received (A) any
written notice of, or taken any action with respect to, a Default claimed
hereunder or (B) any written notice of, or taken any action with respect to, a
claimed default of the type referred to in Section 11(f), a written notice
specifying the nature and period of existence thereof and what action the
Company is taking or proposes to take with respect thereto;
 
(e)ERISA Matters — promptly, and in any event within five Business Days after a
Responsible Officer has knowledge of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Company or an
ERISA Affiliate proposes to take with respect thereto:
 
 
-17-

--------------------------------------------------------------------------------

 
 
(i)with respect to any Plan, any reportable event, as defined in section 4043(c)
of ERISA and the regulations thereunder, for which notice thereof has not been
waived pursuant to such regulations as in effect on the date hereof; or
 
(ii)the taking by the PBGC of steps to institute, or the threatening by the PBGC
of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or
 
(iii)any event, transaction or condition that could reasonably result in the
incurrence of any liability by the Company or any ERISA Affiliate pursuant to
Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to Employee Benefit Plans, or in the imposition of any Lien on any of
the rights, properties or assets of the Company or any ERISA Affiliate pursuant
to Title I or IV of ERISA or such penalty or excise tax provisions, if such
liability or Lien, taken together with any other such liabilities or Liens then
existing, would reasonably be expected to have a Material Adverse Effect;
 
(f)Notices from Governmental Authority — promptly, and in any event within 30
days of receipt thereof, copies of any notice to the Company or any Subsidiary
from any federal or state Governmental Authority relating to any order, ruling,
statute or other law or regulation that would reasonably be expected to have a
Material Adverse Effect; and
 
(g)Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or any of its Subsidiaries (including, but
without limitation, actual copies of the Company’s Form 10-Q and Form 10-K) or
relating to the ability of the Company to perform its obligations hereunder and
under the Notes as from time to time may be reasonably requested by any such
holder of a Note.
 
Section 7.2.    Officer’s Certificate.  Each set of financial statements
delivered to a holder of a Note pursuant to Section 7.1(a) or Section 7.1(b)
shall be accompanied by a certificate of a Senior Financial Officer (which, in
the case of Electronic Delivery of any such financial statements, shall be by
separate concurrent delivery of such certificate to each holder of a Note):
 
 
 
-18-

--------------------------------------------------------------------------------

 
 
(a)Covenant Compliance — (i) setting forth the information from such financial
statements that is required in order to establish whether the Company was in
compliance with the requirements of Sections 10.2, 10.3, 10.6 and 10.7 during
the quarterly or annual period covered by the statements then being furnished,
(including with respect to each such provision that involves mathematical
calculations, the information from such financial statements that is required to
perform such calculations) and reasonably detailed calculations of the maximum
or minimum amount, ratio or percentage, as the case may be, permissible under
the terms of such Section, and the calculation of the amount, ratio or
percentage then in existence and (ii) identifying any changes in the
Consolidated Subsidiaries and Excluded Affiliates since the date of the most
recent certificate delivered pursuant to this Section 7.2(a) (or in the case of
the initial certificate, any changes from those specified in Schedule 5.4); and
 
(b)Event of Default — certifying that such Senior Financial Officer has reviewed
the relevant terms hereof and has made, or caused to be made, under his or her
supervision, a review of the transactions and conditions of the Company and its
Subsidiaries from the beginning of the quarterly or annual period covered by the
statements then being furnished to the date of the certificate and that such
review shall not have disclosed the existence during such period of any
condition or event that constitutes a Default or an Event of Default or, if any
such condition or event existed or exists (including, without limitation, any
such event or condition resulting from the failure of the Company or any
Subsidiary to comply with any Environmental Law), specifying the nature and
period of existence thereof and what action the Company shall have taken or
proposes to take with respect thereto.
 
Section 7.3.    Visitation.  The Company shall permit the representatives of
each holder of a Note that is an Institutional Investor:
 
(a)No Default — if no Default or Event of Default then exists, at the expense of
such holder and upon reasonable prior notice to the Company, to visit the
principal executive office of the Company, to discuss the affairs, finances and
accounts of the Company and its Subsidiaries with the Company’s officers, and
(with the consent of the Company, which consent will not be unreasonably
withheld) its independent public accountants, and (with the consent of the
Company, which consent will not be unreasonably withheld) to visit the other
offices and properties of the Company and each Subsidiary, all at such
reasonable times and as often as may be reasonably requested in writing; and
 
(b)Default — if a Default or Event of Default then exists, at the expense of the
Company to visit and inspect any of the offices or properties of the Company or
any Subsidiary, to examine all their respective books of account, records,
reports and other papers, to make copies and extracts therefrom, and to discuss
their respective affairs, finances and accounts with their respective officers
and independent public accountants, all at such times and as often as may be
requested.
 
 
-19-

--------------------------------------------------------------------------------

 
 
Section 7.4.      Electronic Delivery.  Financial statements, opinions of
independent certified public accountants, other information and Officers’
Certificates that are required to be delivered by the Company pursuant to
Sections 7.1(a), (b) or (c) and Section 7.2 shall be deemed to have been
delivered if the Company satisfies any of the following requirements:
 
(i)  such financial statements satisfying the requirements of Section 7.1(a) or
(b) and related Officer’s Certificate satisfying the requirements of Section 7.2
are delivered to each holder of a Note by e-mail;
 
(ii) the Company shall have timely filed such Form 10–Q or Form 10–K, satisfying
the requirements of Section 7.1(a) or Section 7.1(b), as the case may be, with
the SEC and shall have made such form and the related Officer’s Certificate
satisfying the requirements of Section 7.2 available on its home page on the
internet, which is located at http://kirbycorp.com as of the date of this
Agreement or delivered such Officer’s Certificate to each holder of a Note by
e-mail;
 
(iii)such financial statements satisfying the requirements of Section 7.1(a) or
Section 7.1(b) and related Officer’s Certificate(s) satisfying the requirements
of Section 7.2 are timely posted by or on behalf of the Company on IntraLinks or
on any other similar website to which each holder of Notes has free access; or
 
(iv)the Company shall have filed any of the items referred to in Section 7.1(c)
with the SEC and shall have made such items available on its home page on the
internet or on IntraLinks or on any other similar website to which each holder
of Notes has free access;
 
provided however, that in the case of any of clauses (ii), (iii) or (iv), the
Company shall have given each holder of a Note prior written notice, which may
be by e-mail or in accordance with Section 18, of such posting or filing in
connection with each delivery.
 
 Section 7.5.      Limitation on Disclosure Obligations.
 
The Company shall not be required to disclose the following information pursuant
to Section 7.1(g) or 7.3:
 
                 (a)      information that the Company, after consultation with
counsel qualified to advise on such matters, reasonably determines that,
notwithstanding the confidentiality requirements of Section 20, they would be
prohibited from disclosing by applicable law or regulations without making
public disclosure thereof; or
 
 
-20-

--------------------------------------------------------------------------------

 
 
                 (b)     information that, notwithstanding the confidentiality
requirements of Section 20, the Company is prohibited from disclosing by the
terms of an obligation of confidentiality contained in any agreement with any
non-Affiliate binding upon the Company and not entered into in contemplation of
this clause (b), provided that the Company shall use commercially reasonable
efforts to obtain consent from the party in whose favor the obligation of
confidentiality was made to permit the disclosure of the relevant information
and provided further that the Company has received a written opinion of counsel
confirming that disclosure of such information without consent from such other
contractual party would constitute a breach of such agreement.
 
Promptly after a request therefor from any holder of Notes that is an
Institutional Investor, the Company will provide such holder with a written
opinion of counsel (which may be addressed to the Company) relied upon as to any
requested information that the Company is prohibited from disclosing to such
holder under circumstances described in this Section 7.4.
 
Section 8.
Payment and Prepayment of the Notes.

 
Section 8.1.    Maturity.  (a) As provided therein, the entire unpaid principal
balance of each Series A Note shall be due and payable on the Maturity Date
thereof.
 
(b)As provided therein, the entire unpaid principal balance of each Series B
Note shall be due and payable on the Maturity Date thereof.
 
Section 8.2.    Optional Prepayments with Make-Whole Amount.  (a) The Company
may, at its option, upon notice as provided below, prepay at any time all, or
from time to time any part of, any series of the Notes, in an amount not less
than 5% of the aggregate principal amount of such series of Notes then
outstanding in the case of a partial prepayment, at 100% of the principal amount
so prepaid, and the Make-Whole Amount determined for the prepayment date with
respect to such principal amount.  The Company will give each holder of Notes
written notice of each optional prepayment under this Section 8.2 not less than
ten days and not more than 60 days prior to the date fixed for such prepayment
unless the Company and the Required Holders agree to another time period
pursuant to Section 17.  Each such notice shall specify such date (which shall
be a Business Day), the aggregate principal amount of such series of Notes to be
prepaid on such date, the principal amount of each such series of Notes held by
such holder to be prepaid (determined in accordance with Section 8.3), and the
interest to be paid on the prepayment date with respect to such principal amount
being prepaid, and shall be accompanied by a certificate of a Senior Financial
Officer as to the estimated Make-Whole Amount due in connection with such
prepayment (calculated as if the date of such notice were the date of the
prepayment), setting forth the details of such computation.  Two Business Days
prior to such prepayment, the Company shall deliver to each holder of Notes a
certificate of a Senior Financial Officer specifying the calculation of such
Make-Whole Amount as of the specified prepayment date.
 
 
-21-

--------------------------------------------------------------------------------

 
 
(b)Notwithstanding anything contained in this Section 8.2 to the contrary, if
and so long as any Default or Event of Default shall have occurred and be
continuing, any partial prepayment of the Notes pursuant to the provisions of
Section 8.2(a) shall be allocated among all of the Notes of all series at the
time outstanding in proportion, as nearly as practicable, to the respective
unpaid principal amounts thereof.
 
Section 8.3.       Allocation of Partial Prepayments.  Except for offers to
purchase the Notes pursuant to Sections 8.5 or 8.8 which have been rejected by
any holder, in the case of each partial prepayment of the Notes, the principal
amount of the Notes to be prepaid shall be allocated among all of the Notes at
the time outstanding in proportion, as nearly as practicable, to the respective
unpaid principal amounts thereof not theretofore called for prepayment.  
 
Section 8.4.    Maturity; Surrender, Etc.  In the case of each prepayment of
Notes pursuant to this Section 8, the principal amount of each Note to be
prepaid shall mature and become due and payable on the date fixed for such
prepayment (which shall be a Business Day), together with interest on such
principal amount accrued to such date and the applicable Make-Whole Amount, if
any.  From and after such date, unless the Company shall fail to pay such
principal amount when so due and payable, together with the interest and
Make-Whole Amount, if any, as aforesaid, interest on such principal amount shall
cease to accrue.  Any Note paid or prepaid in full shall be surrendered to the
Company and cancelled and shall not be reissued, and no Note shall be issued in
lieu of any prepaid principal amount of any Note.
 
Section 8.5. Purchase of Notes.  The Company will not and will not permit any
Affiliate to purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes of any series except (a) upon the
payment or prepayment of the Notes of any series in accordance with this
Agreement and the Notes or (b) pursuant to an offer to purchase made by the
Company or an Affiliate pro rata to the holders of all Notes of any series at
the time outstanding upon the same terms and conditions, provided, that if and
so long as any Default or Event of Default exists, such written offer shall be
made pro rata to the holders of all Notes of all series outstanding upon the
same terms and conditions.  Any such offer shall provide each holder with
sufficient information to enable it to make an informed decision with respect to
such offer, and shall remain open for at least 10 Business Days.  If the holders
of more than 50% of the principal amount of the Notes of the applicable series
then outstanding accept such offer, the Company shall promptly notify the
remaining holders of such series of Notes of such fact and the expiration date
for the acceptance by holders of such series of Notes of such offer shall be
extended by the number of days necessary to give each such remaining holder at
least 5 Business Days from its receipt of such notice to accept such offer.  The
Company will promptly cancel all Notes acquired by it or any Affiliate pursuant
to any payment or prepayment of Notes pursuant to this Agreement and no Notes
may be issued in substitution or exchange for any such Notes.
 
 
-22-

--------------------------------------------------------------------------------

 
 
Section 8.6.    Make-Whole Amount.
 
“Make-Whole Amount” means, with respect to any Note, an amount equal to the
excess, if any, of the Discounted Value of the Remaining Scheduled Payments with
respect to the Called Principal of such Note over the amount of such Called
Principal, provided that the Make-Whole Amount may in no event be less than
zero.  For the purposes of determining the Make-Whole Amount, the following
terms have the following meanings:
 
“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.
 
“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.
 
“Reinvestment Yield” means, with respect to the Called Principal of any Note,
0.50% over the yield to maturity implied by the yield(s) reported as of 10:00
a.m. (New York City time) on the second Business Day preceding the Settlement
Date with respect to such Called Principal, on the display designated as “Page
PX1” (or such other display as may replace Page PX1) on Bloomberg Financial
Markets for the most recently issued actively traded on-the-run U.S. Treasury
securities (“Reported”) having a maturity equal to the Remaining Average Life of
such Called Principal as of such Settlement Date.  If there are no such
U.S. Treasury securities Reported having a maturity equal to such Remaining
Average Life, then such implied yield to maturity will be determined by
(a) converting U.S. Treasury bill quotations to bond equivalent yields in
accordance with accepted financial practice and (b) interpolating linearly
between the yields Reported for the applicable most recently issued actively
traded on-the-run U.S. Treasury securities with the maturities (1) closest to
and greater than such Remaining Average Life and (2) closest to and less than
such Remaining Average Life.  The Reinvestment Yield shall be rounded to the
number of decimal places as appears in the interest rate of the applicable Note.
 
If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Note, 0.50% over the yield to
maturity implied by the U.S. Treasury constant maturity yields reported, for the
latest day for which such yields have been so reported as of the second Business
Day preceding the Settlement Date with respect to such Called Principal, in
Federal Reserve Statistical Release H.15 (or any comparable successor
publication) for the U.S. Treasury constant maturity having a term equal to the
Remaining Average Life of such Called Principal as of such Settlement Date.  If
there is no such U.S. Treasury constant maturity having a term equal to such
Remaining Average Life, such implied yield to maturity will be determined by
interpolating linearly between (1) the U.S. Treasury constant maturity so
reported with the term closest to and greater than such Remaining Average Life
and (2) the U.S. Treasury constant maturity so reported with the term closest to
and less than such Remaining Average Life.  The Reinvestment Yield shall be
rounded to the number of decimal places as appears in the interest rate of the
applicable Note.
 
 
-23-

--------------------------------------------------------------------------------

 
 
“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (i) such Called Principal into (ii) the sum of the
products obtained by multiplying (a) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (b) the number of
years, computed on the basis of a 360-day year composed of twelve 30-day months
and calculated to two decimal places, that will elapse between the Settlement
Date with respect to such Called Principal and the scheduled due date of such
Remaining Scheduled Payment.
 
“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the Notes, then the amount of the next succeeding
scheduled interest payment will be reduced by the amount of interest accrued to
such Settlement Date and required to be paid on such Settlement Date pursuant to
Section 8.2 or Section 12.1.
 
“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.
 
Section 8.7. Payments Due on Non-Business Days.  Anything in this Agreement or
the Notes to the contrary notwithstanding (but without limiting the requirement
in Section 8.4 that the notice of any optional prepayment specify a Business Day
as the date fixed for such prepayment), (x) subject to clause (y), any payment
of interest on any Note that is due on a date that is not a Business Day shall
be made on the next succeeding Business Day without including the additional
days elapsed in the computation of the interest payable on such next succeeding
Business Day; and (y) any payment of principal of or Make-Whole Amount on any
Note (including principal due on the Maturity Date of such Note) that is due on
a date that is not a Business Day shall be made on the next succeeding Business
Day and shall include the additional days elapsed in the computation of interest
payable on such next succeeding Business Day.
 
Section 8.8. Change of Control.  (a) Notice of Change of Control. The Company
will, within 20 Business Days after any Responsible Officer has knowledge of the
occurrence of any Change of Control, give written notice of such Change of
Control to each holder of Notes unless notice in respect of such Change of
Control shall have been given pursuant to subparagraph (b) of this
Section 8.8.  If a Change of Control has occurred, such notice shall contain and
constitute an offer to prepay the Notes as described in subparagraph (b) of this
Section 8.8 and shall be accompanied by the certificate described in
subparagraph (e) of this Section 8.8.
 
 
-24-

--------------------------------------------------------------------------------

 
 
(b)Offer to Prepay Notes.  The offer to prepay Notes contemplated by
subparagraph (a) of this Section 8.8 shall be an offer to prepay, in accordance
with and subject to this Section 8.8, all, but not less than all, the Notes held
by each holder (in this case only, “holder” in respect of any Note registered in
the name of a nominee for a disclosed beneficial owner shall mean such
beneficial owner) on a date specified in such offer (the “Proposed Prepayment
Date”).  If such Proposed Prepayment Date is in connection with an offer
contemplated by subparagraph (a) of this Section 8.8, such date shall be not
less than 20 days and not more than 60 days after the date of such offer (if the
Proposed Prepayment Date shall not be specified in such offer, the Proposed
Prepayment Date shall be the 45th day after the date of such offer).
 
(c)Acceptance; Rejection.  A holder of Notes may accept or reject the offer to
prepay made pursuant to this Section 8.8 by causing a notice of such acceptance
or rejection to be delivered to the Company at least 5 Business Days prior to
the Proposed Prepayment Date.  A failure by a holder of Notes to respond to an
offer to prepay made pursuant to this Section 8.8, or to accept an offer as to
all of the Notes held by such holder, in each case on or before the fifth (5th)
Business Day preceding the Proposed Prepayment Date shall be deemed to
constitute a rejection of such offer by such holder.
 
(d)Prepayment.  Prepayment of the Notes to be prepaid pursuant to this
Section 8.8 shall be at 100% of the principal amount of such Notes, together
with interest on such Notes accrued to the date of prepayment and without any
Make-Whole Amount. The prepayment shall be made on the Proposed Prepayment Date.
 
(e)Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.8 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Company and dated the date of such offer, specifying:
(i) the Proposed Prepayment Date; (ii) that such offer is made pursuant to this
Section 8.8; (iii) the principal amount of each Note offered to be prepaid;
(iv) the interest that would be due on each Note offered to be prepaid, accrued
to the Proposed Prepayment Date; (v) that the conditions of this Section 8.8
have been fulfilled; and (vi) in reasonable detail, the nature and date or
proposed date of the Change of Control.
 
Section 9.
Affirmative Covenants.

 
 The Company covenants from and after the date of this Agreement and so long as
any of the Notes are outstanding that:
 
Section 9.1.    Compliance with Laws.  Without limiting Section 10.5, the
Company will, and will cause each of its Subsidiaries to, comply with all laws,
ordinances or governmental rules or regulations to which each of them is
subject, including, without limitation, ERISA, Environmental Laws, the USA
PATRIOT Act and the other laws and regulations that are referred to in
Section 5.16, and will obtain and maintain in effect all licenses, certificates,
permits, franchises and other governmental authorizations necessary to the
ownership of their respective properties or to the conduct of their respective
businesses, in each case to the extent necessary to ensure that non-compliance
with such laws, ordinances or governmental rules or regulations or failures to
obtain or maintain in effect such licenses, certificates, permits, franchises
and other governmental authorizations would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
 
 
-25-

--------------------------------------------------------------------------------

 
 
Section 9.2.    Insurance.  The Company will, and will cause each of its
Subsidiaries to, maintain, with financially sound and reputable insurers,
insurance with respect to their respective properties and businesses against
such casualties and contingencies, of such types, on such terms and in such
amounts (including deductibles, co-insurance and self-insurance, if adequate
reserves are maintained with respect thereto) as is customary in the case of
entities of established reputations engaged in the same or a similar business
and similarly situated.
 
Section 9.3.       Maintenance of Properties.  The Company will, and will cause
each of its Subsidiaries to, maintain and keep, or cause to be maintained and
kept, their respective properties in good repair, working order and condition
(other than ordinary wear and tear), so that the business carried on in
connection therewith may be properly conducted at all times, provided that this
Section shall not prevent the Company or any Subsidiary from discontinuing the
operation and the maintenance of any of its properties if such discontinuance is
desirable in the conduct of its business and the Company has concluded that such
discontinuance would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
 
Section 9.4.    Payment of Taxes and Claims.  The Company will, and will cause
each of its Subsidiaries to, file all Material tax returns required to be filed
in any jurisdiction and to pay and discharge all taxes shown to be due and
payable on such returns and all other taxes, assessments, governmental charges,
or levies imposed on them or any of their properties, assets, income or
franchises, to the extent the same have become due and payable and before they
have become delinquent and all claims for which sums have become due and payable
that have or might become a Lien on properties or assets of the Company or any
Subsidiary, provided that neither the Company nor any Subsidiary need pay any
such tax, assessment, charge, levy or claim if (i) the amount, applicability or
validity thereof is contested by the Company or such Subsidiary on a timely
basis in good faith and in appropriate proceedings, and the Company or a
Subsidiary has established adequate reserves therefor in accordance with GAAP on
the books of the Company or such Subsidiary or (ii) the nonpayment of all such
taxes, assessments, charges, levies and claims would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
 
Section 9.5.    Corporate Existence, Etc.  Subject to Section 10.2, the Company
will at all times preserve and keep its corporate existence in full force and
effect. Subject to Sections 10.2 and 10.3, the Company will at all times
preserve and keep in full force and effect the corporate existence of each of
its Subsidiaries (unless merged into the Company or a Consolidated Subsidiary)
and all rights and franchises of the Company and its Subsidiaries unless, in the
good faith judgment of the Company, the termination of or failure to preserve
and keep in full force and effect such corporate existence, right or franchise
would not, individually or in the aggregate, have a Material Adverse Effect.
 
 
-26-

--------------------------------------------------------------------------------

 
 
Section 9.6.    Books and Records.  The Company will, and will cause each of its
Consolidated Subsidiaries to, maintain proper books of record and account in
conformity with GAAP and all applicable requirements of any Governmental
Authority having legal or regulatory jurisdiction over the Company or such
Consolidated Subsidiary, as the case may be.   
 
Section 9.7.       Subsidiary Guarantors.  The Company will cause each of its
Subsidiaries that guarantees or otherwise becomes liable at any time, whether as
a borrower or an additional or co-borrower or otherwise, for or in respect of
any Debt under any Material Credit Facility to concurrently therewith (or in the
case of any such Subsidiary that would otherwise satisfy these requirements on
the date of this Agreement, on such date):
 
(a)enter into an agreement in form and substance reasonably satisfactory to the
Required Holders providing for the guaranty by such Subsidiary, on a joint and
several basis with all other such Subsidiaries, of the prompt payment in full
when due of all amounts payable by the Company pursuant to the Notes (whether
for principal, interest, Make-Whole Amount or otherwise) and this Agreement,
including, without limitation, all indemnities, fees and expenses payable by the
Company thereunder (a “Subsidiary Guaranty”); and
 
(b)deliver the following to each of holder of a Note:
 
(i)  an executed counterpart of such Subsidiary Guaranty;
 
(ii) a certificate signed by an authorized responsible officer of such
Subsidiary containing representations and warranties on behalf of such
Subsidiary to the same effect, mutatis mutandis, as those contained in Sections
5.1, 5.2, 5.6 and 5.7 of this Agreement (but with respect to such Subsidiary and
such Subsidiary Guaranty rather than the Company);
 
(iii)all documents as may be reasonably requested by the Required Holders to
evidence the valid existence and good standing of such Subsidiary and the due
authorization by all requisite action on the part of such Subsidiary of the
execution and delivery of such Subsidiary Guaranty and the performance by such
Subsidiary of its obligations thereunder; and
 
(iv)an opinion of counsel addressed to each holder of the Notes reasonably
satisfactory to the Required Holders, to the effect that such Subsidiary is
validly existing and in good standing, the Subsidiary Guaranty by such Person
has been duly authorized, executed and delivered and that the Subsidiary
Guaranty constitutes the legal, valid and binding obligation of such Person,
enforceable in accordance with its terms, except as an enforcement of such terms
may be limited by bankruptcy, insolvency, fraudulent conveyance and similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles and containing other usual and customary assumptions,
qualifications and exceptions.
 
 
-27-

--------------------------------------------------------------------------------

 
 
The holders of the Notes agree to discharge and release any Subsidiary Guarantor
from the Subsidiary Guaranty upon the written request of the Company, provided
that (i) such Subsidiary Guarantor has been released and discharged (or will be
released and discharged concurrently with the release of such Subsidiary
Guarantor under the Subsidiary Guaranty), whether as a borrower, obligor and/or
guarantor, from all obligations under the Material Credit Facility and the
Company so certifies to the holders of the Notes in a certificate of a
Responsible Officer, (ii) at the time of, and immediately after giving effect
to, such release and discharge, no Default or Event of Default shall be existing
and the Company shall deliver a certificate of a Responsible Officer to the
holders of the Notes stating that no Default or Event of Default exists, and
(iii) if any fee or other form of consideration is given to any holder of Debt
of the Company for the purpose of such release, holders of the Notes shall
receive equivalent consideration.
 
Section 10.
Negative Covenants.

 
The Company covenants from and after the date of this Agreement and so long as
any of the Notes are outstanding that:
 
Section 10.1.   Transactions with Affiliates.  The Company will not and will not
permit any Consolidated Subsidiary to enter into directly or indirectly any
Material transaction or Material group of related transactions (including
without limitation the purchase, lease, sale or exchange of properties of any
kind or the rendering of any service) with any Affiliate (other than the Company
or another Consolidated Subsidiary), except in the ordinary course and pursuant
to the reasonable requirements of the Company’s or such Consolidated
Subsidiary’s business and upon fair and reasonable terms no less favorable to
the Company or such Consolidated Subsidiary than would be obtainable in a
comparable arm’s-length transaction with a Person not an Affiliate.
 
Section 10.2.   Merger, Consolidation, Etc.  The Company will not, and will not
permit any Consolidated Subsidiary to, consolidate with or merge with any other
Person or convey, transfer or lease all or substantially all of its assets in a
single transaction or series of transactions to any Person except that:
 
(a)the Company may consolidate or merge with any other Person or convey,
transfer, sell or lease all or substantially all of its assets in a single
transaction or series of transactions to any Person, provided that:
 
 
-28-

--------------------------------------------------------------------------------

 
 
(i)the successor formed by such consolidation or the survivor of such merger or
the Person that acquires by conveyance, transfer or lease all or substantially
all of the assets of the Company as an entirety, as the case may be, shall be a
solvent corporation or limited liability company organized and existing under
the laws of the United States or any state thereof (including the District of
Columbia), and, if the Company is not such corporation or limited liability
company, (x) such corporation or limited liability company shall have executed
and delivered to each holder of any Notes its assumption of the due and punctual
performance and observance of each covenant and condition of this Agreement and
the Notes and (y) such corporation or limited liability company shall have
caused to be delivered to each holder of any Notes an opinion of nationally
recognized independent counsel, or other independent counsel reasonably
satisfactory to the Required Holders, to the effect that all agreements or
instruments effecting such assumption are enforceable in accordance with their
terms and comply with the terms hereof, except as enforcement of such terms may
be limited by bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer and fraudulent conveyance laws and similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
and containing other usual and customary assumptions, qualifications and
exceptions;
 
(ii)each Subsidiary Guarantor under any Subsidiary Guaranty that is outstanding
at the time such transaction or each transaction in such a series of
transactions occurs reaffirms its obligations under such Subsidiary Guaranty in
writing at such time pursuant to documentation that is reasonably acceptable to
the Required Holders; and
 
(iii)immediately before and immediately after giving effect to such transaction
or each transaction in any such series of transactions, no Default or Event of
Default shall have occurred and be continuing; and


(b)    any Subsidiary may (x) merge into the Company (provided that the Company
is the surviving corporation) or a Subsidiary or (y) sell, transfer or lease all
or any part of its assets to the Company or a Subsidiary, or (z) merge or
consolidate with, or sell, transfer or lease all or substantially all of its
assets to, any Person in a transaction that is permitted by Section 10.3 or, as
a result of which, such Person becomes a Subsidiary; provided in each instance
set forth in clauses (x) through (z) that, immediately before and after giving
effect thereto, no Default or Event of Default shall have occurred and be
continuing; and
 
(c)    the Company or any Consolidated Subsidiary may convey, transfer, sell or
lease all or substantially all of its assets in a single transaction or series
of transactions to any Person to the extent permitted by Section 10.3.
 
No such conveyance, transfer or lease of substantially all of the assets of the
Company shall have the effect of releasing the Company or any successor
corporation or limited liability company that shall theretofore have become such
in the manner prescribed in this Section 10.2 from its liability under this
Agreement or the Notes.
 
 
-29-

--------------------------------------------------------------------------------

 
 
Section 10.3. Sale of Assets.  Except as permitted by Section 10.2, the Company
will not and will not permit any Consolidated Subsidiary to, sell, lease (as
lessor) or otherwise dispose of any Substantial Part (as defined below) of the
assets of the Company and its Consolidated Subsidiaries; provided, however, that
the Company or any Consolidated Subsidiary may sell, lease or otherwise dispose
of assets constituting a Substantial Part of the assets of the Company and its
Consolidated Subsidiaries if such assets are sold in an arms’ length transaction
and, immediately before and immediately after giving effect thereto, no Default
or Event of Default shall have occurred and be continuing and an amount equal to
the net proceeds received from such sale, lease or other disposition (but only
with respect to that portion of such assets that exceeds the definition of
“substantial part” set forth below) shall be used within 365 days of such sale,
lease or disposition, in any combination:
 
(1)to acquire productive assets used or useful in carrying on the business of
the Company and its Consolidated Subsidiaries and having a value at least equal
to the value of such assets sold, leased or otherwise disposed of; and/or
 
(2)to prepay or retire Senior Debt of the Company and/or its Consolidated
Subsidiaries, provided that, to the extent any such proceeds are used to prepay
the outstanding principal amount of the Notes, such prepayment shall be made in
accordance with the terms of Section 8.2.  
 
A sale, lease or other disposition of assets shall be deemed to be a
“Substantial Part” of the assets of the Company and its Subsidiaries if the book
value of such assets, when added to the book value of all other assets sold,
leased or otherwise disposed of by the Company and its Subsidiaries during any
period of 12 consecutive months ending on the date of such sale, lease or other
disposition, exceeds 10% of Consolidated Total Assets (Consolidated Total Assets
to be determined as of the end of the fiscal year of the Company immediately
preceding such sale, lease or other disposition); provided that there shall be
excluded from any determination of a “Substantial Part” any (i) sale or
disposition of assets in the ordinary course of business of the Company and its
Subsidiaries (including any such sales or dispositions of damaged or obsolete
assets), (ii) any transfer of assets from the Company to any Wholly-Owned
Subsidiary or from any Subsidiary to the Company or a Wholly-Owned Subsidiary,
and (iii) any sale or transfer of property acquired by the Company or any
Subsidiary after the date of this Agreement to any Person within 365 days
following the acquisition or construction of such property by the Company or any
Subsidiary if the Company or a Subsidiary shall concurrently with such sale or
transfer, lease such property, as lessee.
 
Section 10.4.   Line of Business.  The Company will not and will not permit any
Consolidated Subsidiary to engage in any business if, as a result, the general
nature of the business in which the Company and its Consolidated Subsidiaries,
taken as a whole, would then be engaged would be substantially changed from the
general nature of the business in which the Company and its Consolidated
Subsidiaries, taken as a whole, are engaged on the date of this Agreement as
described in the Memorandum.
 
 
-30-

--------------------------------------------------------------------------------

 
 
Section 10.5.   Terrorism Sanctions Regulations.  The Company will not and will
not permit any Controlled Entity (a) to become (including by virtue of being
owned or controlled by a Blocked Person), own or control a Blocked Person or any
Person that is the target of sanctions imposed by the United Nations or by the
European Union, or (b) directly or indirectly to have any investment in or
engage in any dealing or transaction (including, without limitation, any
investment, dealing or transaction involving the proceeds of the Notes) with any
Person if such investment, dealing or transaction (i) would cause any holder to
be in violation of any law or regulation applicable to such holder, or (ii) is
prohibited by or subject to sanctions under any U.S. Economic Sanctions, or
(c) to engage, nor shall any Affiliate of either engage, in any activity that
could subject such Person or any holder to sanctions under CISADA or any similar
law or regulation with respect to Iran or any other country that is subject to
U.S. Economic Sanctions.
 
Section 10.6. Liens.  The Company will not and will not permit any of its
Consolidated Subsidiaries to directly or indirectly create, incur, assume or
permit to exist (upon the happening of a contingency or otherwise) any Lien on
or with respect to any property or asset (including, without limitation, any
document or instrument in respect of goods or accounts receivable) of the
Company or any such Consolidated Subsidiary, whether now owned or held or
hereafter acquired, or any income or profits therefrom, or assign or otherwise
convey any right to receive income or profits, except:
 
(a)Liens for taxes, assessments or other governmental charges or levies which
are not yet delinquent or thereafter may be paid without penalty or the payment
of which is not at the time required by Section 9.4;
 
(b)carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens, arising in the ordinary course of business and securing obligations
that are not overdue by more than 30 days or are being contested by the Company
or such Subsidiary on a timely basis in good faith and in appropriate
proceedings in compliance with Section 9.4;
 
(c)pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance, pensions or other employee
benefits and other social security laws or regulations;
 
(d)any attachment or judgment Lien, unless the judgment it secures shall not,
within 60 days after entry thereof, have been discharged or execution thereof
stayed pending appeal, or shall not have been discharged within 60 days after
the expiration of such stay;
 
(e)other Liens incidental to the normal course of the business of the Company
and its Consolidated Subsidiaries or the ownership of their property, including,
without limitation, deposits and Liens with respect to the performance of bids,
trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case which are
not securing Debt;
 
 
-31-

--------------------------------------------------------------------------------

 
 
(f)easements, zoning restrictions, rights of way, reservations, exceptions,
minor encroachments, restrictions and similar encumbrances on real property
arising in the ordinary course of business that do not secure any monetary
obligation and do not materially detract from the value of the affected property
or interfere with the ordinary conduct of business of the Company and its
Consolidated Subsidiaries taken as a whole;
 
(g)licenses, leases or subleases granted to other Persons in the ordinary course
of business and not interfering in any material respect with the business of the
Company and its Consolidated Subsidiaries;
 
(h)customary bankers’ Liens and rights of setoff arising by operation of law and
incurred on deposits made in the ordinary course of business;
 
(i)Liens created in favor of a Governmental Authority to secure partial,
progress, advance or other contractual payments pursuant to any agreement or
statute;
 
(j)Liens on property or assets of the Company or any of its Consolidated
Subsidiaries securing Debt owing to the Company or to another Consolidated
Subsidiary;
 
(k) Liens on property or assets securing the Debt of the Company or any
Consolidated Subsidiary as of the date of this Agreement and reflected in
Schedule 10.6;
 
(l)any Lien created to secure all or part of the purchase price, or to secure
Debt (including Capital Leases) incurred or assumed to pay all or any part of
the purchase price or cost of construction, of property (or any improvement
thereon) acquired or constructed by the Company or a Subsidiary after the date
of this Agreement, provided that (i) any such Lien shall extend solely to the
item or items of such property (or improvement thereon) so acquired or
constructed and, if required by the terms of the instrument originally creating
such Lien, other property (or improvement thereon and proceeds thereof) which is
an improvement to or is acquired or constructed property (or improvement
thereon) or which is real property being improved by such acquired or
constructed property (or improvement thereon), and (ii) any such Lien shall be
created contemporaneously with, or within 180 days after, the acquisition or
construction of such property;
 
(m)any Lien existing on property of a Person immediately prior to its being
consolidated with or merged into the Company or a Consolidated Subsidiary or its
becoming a Consolidated Subsidiary, or any Lien existing on any property
acquired by the Company or a Consolidated Subsidiary at the time such property
is so acquired (whether or not the Debt secured thereby shall have assumed),
provided that (i) no such Lien shall have been created or assumed in
contemplation of such consolidation or merger or such Person’s becoming a
Consolidated Subsidiary or such acquisition of property, and (ii) each such Lien
shall extend solely to the item or items of property so acquired (and proceeds
thereof) and, if required by the terms of the instrument originally creating
such Lien, other property which is an improvement to or is acquired for specific
use in connection with such acquired property;
 
 
-32-

--------------------------------------------------------------------------------

 
 
(n)any Lien renewing, extending, replacing or refunding any Lien permitted by
paragraphs (k), (l) or (m) of this Section 10.6, provided that (i) the principal
amount of Debt secured by such Lien immediately prior to such extension,
renewal, replacement or refunding is not increased or the maturity thereof
reduced, (ii) such Lien is not extended to any other property, and
(iii) immediately after such extension, renewal, replacement or refunding, no
Default or Event of Default would exist; and
 
(o)Liens securing Priority Debt of the Company or any Consolidated Subsidiary
not otherwise permitted by clauses (a) through (n), provided that Priority Debt
shall not at any time exceed the limitations set forth in Section 10.7(c),
provided, further, that notwithstanding the foregoing, the Company shall not,
and shall not permit any of its Consolidated Subsidiaries to, secure any Debt
outstanding under or pursuant to any Material Credit Facility pursuant to this
Section 10.6(o) unless and until the Notes (and any guaranty delivered in
connection therewith) shall concurrently be secured equally and ratably with
such Debt pursuant to documentation reasonably acceptable to the Required
Holders in substance and in form, including, without limitation, an
intercreditor agreement and opinions of counsel to the Company and/or any such
Consolidated Subsidiary, as the case may be, from counsel that is reasonably
acceptable to the Required Holders.
 
Section 10.7.     Financial Covenants.
 
(a)Interest Coverage Ratio.  The Company will not permit the ratio of (i) EBITDA
to (ii) Interest Expense, measured as of the last day of any calendar quarter
for the twelve month period then ended to be less than 2.5 to 1.0.
 
(b)Debt to Capitalization Ratio.  The Company will not permit the ratio of
(i) Funded Debt as of the last day of any calendar quarter to (ii) Total
Capitalization for the twelve month period then ended to equal or exceed 0.6 to
1.0.
 
(c)Priority Debt.  The Company will not at any time permit the aggregate amount
of all Priority Debt to exceed 20% of Consolidated Net Worth (Consolidated Net
Worth to be determined as of the end of the then most recently ended fiscal
quarter of the Company).
 
(d)Debt of Excluded Affiliates.  The Company will not permit any Excluded
Affiliate to create, incur, assume or suffer to exist any Debt unless the
agreements evidencing or providing for such Debt contain a provision to the
effect that the holders of such Debt shall have no recourse against the Company
or any of its Consolidated Subsidiaries, or any of their respective assets, for
the payment of such Debt; provided, however, that the foregoing shall not apply
to any such Debt of an Excluded Affiliate that has executed and delivered a
Subsidiary Guaranty.
 
 
-33-

--------------------------------------------------------------------------------

 
 
Section 11.
Events of Default.

 
An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:
 
(a)the Company defaults in the payment of any principal or Make-Whole Amount, if
any, on any Note when the same becomes due and payable, whether at maturity or
at a date fixed for prepayment or by declaration or otherwise; or
 
(b)the Company defaults in the payment of any interest on any Note for more than
five Business Days after the same becomes due and payable; or
 
(c)the Company defaults in the performance of or compliance with any of its
obligations contained in Section 7.1(d) or Section 10; or
 
(d)the Company or any Subsidiary Guarantor defaults in the performance of or
compliance with any term contained herein (other than those referred to in
Sections 11(a), (b) and (c)) or in any Subsidiary Guaranty, respectively, and
such default is not remedied within 30 days after the earlier of (i) a
Responsible Officer obtaining actual knowledge of such default and (ii) the
Company receiving written notice of such default from any holder of a Note (any
such written notice to be identified as a “notice of default” and to refer
specifically to this Section 11(d)); or
 
(e)(i) any representation or warranty made in writing by or on behalf of the
Company or by any officer of the Company in this Agreement or any writing
furnished in connection with the transactions contemplated hereby proves to have
been false or incorrect in any material respect on the date as of which made, or
(ii) any representation or warranty made in writing by or on behalf of any
Subsidiary Guarantor or by any officer of such Subsidiary Guarantor in any
Subsidiary Guaranty or any writing furnished in connection with such Subsidiary
Guaranty proves to have been false or incorrect in any material respect on the
date as of which made; or
 
(f)(i) the Company or any Subsidiary is in default (as principal or as guarantor
or other surety) in the payment of any principal of or premium or make-whole
amount or interest on any Material Debt beyond any period of grace provided with
respect thereto, or (ii) the Company or any Subsidiary is in default in the
performance of or compliance with any term of any evidence of any Material Debt
or of any mortgage, indenture or other agreement relating thereto or any other
condition exists, and as a consequence of such default or condition such
Material Debt has become, or has been declared (or one or more Persons are
entitled to declare such Material Debt to be), due and payable before its stated
maturity or before its regularly scheduled dates of payment, or (iii) as a
consequence of the occurrence or continuation of any event or condition (other
than the passage of time or the right of the holder of Debt to convert such Debt
into equity interests), (x) the Company or any Subsidiary has become obligated
to purchase or repay Material Debt before its regular maturity or before its
regularly scheduled dates of payment, or (y) one or more Persons have the right
to require the Company or any Subsidiary so to purchase or repay such Material
Debt; or
 
 
-34-

--------------------------------------------------------------------------------

 
 
(g)the Company or any Significant Subsidiary (i) is generally not paying, or
admits in writing its inability to pay, its debts as they become due,
(ii) files, or consents by answer or otherwise to the filing against it of, a
petition for relief or reorganization or arrangement or any other petition in
bankruptcy, for liquidation or to take advantage of any bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer and fraudulent conveyance laws
or other similar law of any jurisdiction, (iii) makes an assignment for the
benefit of its creditors, (iv) consents to the appointment of a custodian,
receiver, trustee or other officer with similar powers with respect to it or
with respect to any substantial part of its property, (v) is adjudicated as
insolvent or to be liquidated, or (vi) takes corporate action for the purpose of
any of the foregoing; or  
 
(h)a court or other Governmental Authority of competent jurisdiction enters an
order appointing, without consent by the Company or any Significant Subsidiary,
a custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, or constituting
an order for relief or approving a petition for relief or reorganization or any
other petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy or insolvency law of any jurisdiction, or ordering the dissolution,
winding-up or liquidation of the Company or any Significant Subsidiary, or any
such petition shall be filed against the Company or any Significant Subsidiary
and such petition shall not be dismissed within 60 days; or
 
(i)one or more final judgments or orders for the payment of money aggregating in
excess of an amount equal to the greater of (a) five percent of Funded Debt of
the Company and its Consolidated Subsidiaries and (b) $30,000,000 (to the extent
not covered by independent third party insurance as to which such insurer does
not dispute coverage), including, without limitation, any such final order
enforcing a binding arbitration decision, are rendered against one or more of
the Company and its Subsidiaries and which judgments are not, within 60 days
after entry thereof, bonded, discharged or stayed pending appeal, or are not
discharged within 60 days after the expiration of such stay;
 
(j)if (i) any Plan shall fail to satisfy the minimum funding standards of ERISA
or the Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is sought or granted under Section 412 of
the Code, (ii) a notice of intent to terminate any Plan shall have been or is
reasonably expected to be filed with the PBGC or the PBGC shall have instituted
proceedings under ERISA section 4042 to terminate or appoint a trustee to
administer any Plan or the PBGC shall have notified the Company or any ERISA
Affiliate that a Plan may become a subject of any such proceedings, (iii) the
aggregate “amount of unfunded benefit liabilities” (within the meaning of
section 4001(a)(18) of ERISA) under all Plans, determined in accordance with
Title IV of ERISA, shall exceed an amount that could reasonably be expected to
have a Material Adverse Effect, (iv) the Company or any ERISA Affiliate shall
have incurred or is reasonably expected to incur any liability pursuant to
Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to Employee Benefit Plans that exceed the greater of (a) five percent
of Funded Debt of the Company and its Consolidated Subsidiaries and (b)
$30,000,000, (v) the Company or any ERISA Affiliate withdraws from any
Multiemployer Plan and as a result incurs withdrawal liability, or (vi) the
Company or any Subsidiary establishes or amends any employee welfare benefit
plan that provides post-employment welfare benefits in a manner that would
increase the liability of the Company or any Subsidiary thereunder; and any such
event or events described in clauses (i) through (vi) above, either individually
or together with any other such event or events, could reasonably be expected to
have a Material Adverse Effect; or
 
 
-35-

--------------------------------------------------------------------------------

 
 
(k)any Subsidiary Guaranty shall cease to be in full force and effect, any
Subsidiary Guarantor or any Person acting on behalf of any Subsidiary Guarantor
shall contest in any manner the validity, binding nature or enforceability of
any Subsidiary Guaranty, or the obligations of any Subsidiary Guarantor under
any Subsidiary Guaranty are not or cease to be legal, valid, binding and
enforceable in accordance with the terms of such Subsidiary Guaranty (other than
upon a release of any Subsidiary Guarantor from its Subsidiary Guaranty in
accordance with the terms of Section 9.7).  
 
Section 12.
Remedies on Default, Etc.

 
Section 12.1.   Acceleration.  (a) If an Event of Default with respect to the
Company described in Section 11(g) or (h) (other than an Event of Default
described in clause (i) of Section 11(g) or described in clause (vi) of
Section 11(g) by virtue of the fact that such clause encompasses clause (i) of
Section 11(g)) has occurred, all the Notes then outstanding shall automatically
become immediately due and payable.
 
(b)If any other Event of Default has occurred and is continuing, any holder or
holders of more than 50% in principal amount of the Notes at the time
outstanding may at any time at its or their option, by notice or notices to the
Company, declare all the Notes then outstanding to be immediately due and
payable.
 
(c)If any Event of Default described in Section 11(a) or (b) has occurred and is
continuing, any holder or holders of Notes at the time outstanding affected by
such Event of Default may at any time, at its or their option, by notice or
notices to the Company, declare all the Notes held by it or them to be
immediately due and payable.
 
 
-36-

--------------------------------------------------------------------------------

 
 
Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (y) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived.  The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for) and that the provision for payment
of a Make-Whole Amount by the Company in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.
 
Section 12.2.   Other Remedies.  If any Default or Event of Default has occurred
and is continuing, and irrespective of whether any Notes have become or have
been declared immediately due and payable under Section 12.1, the holder of any
Note at the time outstanding may proceed to protect and enforce the rights of
such holder by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein or in any
Note or Subsidiary Guaranty, or for an injunction against a violation of any of
the terms hereof or thereof, or in aid of the exercise of any power granted
hereby or thereby or by law or otherwise.
 
Section 12.3.   Rescission.  At any time after any Notes have been declared due
and payable pursuant to Section 12.1(b) or (c), the holders of not less than 51%
in principal amount of the Notes then outstanding, by written notice to the
Company, may rescind and annul any such declaration and its consequences if
(a) the Company has paid all overdue interest on the Notes, all principal of and
Make-Whole Amount, if any, on any Notes that are due and payable and are unpaid
other than by reason of such declaration, and all interest on such overdue
principal and Make-Whole Amount, if any, and (to the extent permitted by
applicable law) any overdue interest in respect of the Notes, at the Default
Rate, (b) neither the Company nor any other Person shall have paid any amounts
which have become due solely by reason of such declaration, (c) all Events of
Default and Defaults, other than non-payment of amounts that have become due
solely by reason of such declaration, have been cured or have been waived
pursuant to Section 17, and (d) no judgment or decree has been entered for the
payment of any monies due pursuant hereto or to the Notes.  No rescission and
annulment under this Section 12.3 will extend to or affect any subsequent Event
of Default or Default or impair any right consequent thereon.
 
Section 12.4.   No Waivers or Election of Remedies, Expenses, Etc.  No course of
dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies.  No right, power or remedy conferred
by this Agreement, any Subsidiary Guaranty or any Note upon any holder thereof
shall be exclusive of any other right, power or remedy referred to herein or
therein or now or hereafter available at law, in equity, by statute or
otherwise.  Without limiting the obligations of the Company under Section 15,
the Company will pay to the holder of each Note on demand such further amount as
shall be sufficient to cover all costs and expenses of such holder incurred in
any enforcement or collection under this Section 12, including, without
limitation, reasonable attorneys’ fees, expenses and disbursements.
 
 
-37-

--------------------------------------------------------------------------------

 
 
Section 13.
Registration; Exchange; Substitution of Notes.

 
Section 13.1.    Registration of Notes.  The Company shall keep at its principal
executive office a register for the registration and registration of transfers
of Notes.  The name and address of each holder of one or more Notes, each
transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register.  If any holder of one or more Notes
is a nominee, then (a) the name and address of the beneficial owner of such Note
or Notes shall also be registered in such register as an owner and holder
thereof and (b) at any such beneficial owner’s option, either such beneficial
owner or its nominee may execute any amendment, waiver or consent pursuant to
this Agreement.  Prior to due presentment for registration of transfer, the
Person(s) in whose name any Note(s) shall be registered shall be deemed and
treated as the owner and holder thereof for all purposes hereof, and the Company
shall not be affected by any notice or knowledge to the contrary.  The Company
shall give to any holder of a Note that is an Institutional Investor promptly
upon request therefor, a complete and correct copy of the names and addresses of
all registered holders of Notes.
 
Section 13.2.   Transfer and Exchange of Notes.  Upon surrender of any Note to
the Company at the address and to the attention of the designated officer (all
as specified in Section 18(iii)), subject to compliance with applicable
securities laws, for registration of transfer or exchange (and in the case of a
surrender for registration of transfer accompanied by a written instrument of
transfer duly executed by the registered holder of such Note or such holder’s
attorney duly authorized in writing and accompanied by the relevant name,
address and other information for notices of each transferee of such Note or
part thereof), within ten Business Days thereafter, the Company shall execute
and deliver, at the Company’s expense (except as provided below), one or more
new Notes of the same series (as requested by the holder thereof) in exchange
therefor, in an aggregate principal amount equal to the unpaid principal amount
of the surrendered Note.  Each such new Note shall be payable to such Person as
such holder may request and shall be substantially in the form of
Schedule 1.  Each such new Note shall be dated and bear interest from the date
to which interest shall have been paid on the surrendered Note or dated the date
of the surrendered Note if no interest shall have been paid thereon.  The
Company may require payment of a sum sufficient to cover any stamp tax or
governmental charge imposed in respect of any such transfer of Notes.  Notes
shall not be transferred in denominations of less than $100,000, provided that
if necessary to enable the registration of transfer by a holder of its entire
holding of Notes, one Note may be in a denomination of less than $100,000.  Any
transferee, by its acceptance of a Note registered in its name (or the name of
its nominee), shall be deemed to have made the representation set forth in
Section 6.2.
 
 
-38-

--------------------------------------------------------------------------------

 
 
Section 13.3.   Replacement of Notes.  Upon receipt by the Company at the
address and to the attention of the designated officer (all as specified in
Section 18(iii)) of evidence reasonably satisfactory to it of the ownership of
and the loss, theft, destruction or mutilation of any Note (which evidence shall
be, in the case of an Institutional Investor, notice from such Institutional
Investor of such ownership and such loss, theft, destruction or mutilation), and
 
(a)in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $50,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or
 
(b)in the case of mutilation, upon surrender and cancellation thereof,
 
within ten Business Days thereafter, the Company at its own expense shall
execute and deliver, in lieu thereof, a new Note of the same series, dated and
bearing interest from the date to which interest shall have been paid on such
lost, stolen, destroyed or mutilated Note or dated the date of such lost,
stolen, destroyed or mutilated Note if no interest shall have been paid thereon.
 
Section 14.
Payments on Notes.

 
Section 14.1.   Place of Payment.  Subject to Section 14.2, payments of
principal, Make-Whole Amount, if any, and interest becoming due and payable on
the Notes shall be made in New York, New York at the principal office of Bank of
America, N.A. in such jurisdiction.  The Company may at any time, by notice to
each holder of a Note, change the place of payment of the Notes so long as such
place of payment shall be either the principal office of the Company in such
jurisdiction or the principal office of a bank or trust company in such
jurisdiction.
 
Section 14.2.   Home Office Payment.  So long as any Purchaser or its nominee
shall be the holder of any Note, and notwithstanding anything contained in
Section 14.1 or in such Note to the contrary, the Company will pay all sums
becoming due on such Note for principal, Make-Whole Amount, if any, interest and
all other amounts becoming due hereunder by the method and at the address
specified for such purpose below such Purchaser’s name in Schedule A, or by such
other method or at such other address as such Purchaser shall have from time to
time specified to the Company in writing for such purpose, without the
presentation or surrender of such Note or the making of any notation thereon,
except that upon written request of the Company made concurrently with or
reasonably promptly after payment or prepayment in full of any Note, such
Purchaser shall surrender such Note for cancellation, reasonably promptly after
any such request, to the Company at its principal executive office or at the
place of payment most recently designated by the Company pursuant to
Section 14.1.  Prior to any sale or other disposition of any Note held by a
Purchaser or its nominee, such Purchaser will, at its election, either endorse
thereon the amount of principal paid thereon and the last date to which interest
has been paid thereon or surrender such Note to the Company in exchange for a
new Note or Notes pursuant to Section 13.2.  The Company will afford the
benefits of this Section 14.2 to any Institutional Investor that is the direct
or indirect transferee of any Note purchased by a Purchaser under this Agreement
and that has made the same agreement relating to such Note as the Purchasers
have made in this Section 14.2.
 
 
-39-

--------------------------------------------------------------------------------

 
 
Section 15.
Expenses, Etc.

 
Section 15.1.    Transaction Expenses.  Whether or not the transactions
contemplated hereby are consummated, the Company will pay all reasonable costs
and expenses (including reasonable attorneys’ fees of one special counsel and,
if reasonably required by the Required Holders, local or other counsel) incurred
by the Purchasers and each other holder of a Note in connection with such
transactions and in connection with any amendments, waivers or consents under or
in respect of this Agreement, any Subsidiary Guaranty or the Notes (whether or
not such amendment, waiver or consent becomes effective) within 20 Business Days
after the Company’s receipt of any invoice therefor, including, without
limitation: (a) the costs and expenses incurred in enforcing or defending (or
determining whether or how to enforce or defend) any rights under this
Agreement, any Subsidiary Guaranty or the Notes or in responding to any subpoena
or other legal process or informal investigative demand issued in connection
with this Agreement, any Subsidiary Guaranty or the Notes, or by reason of being
a holder of any Note, (b) the costs and expenses, including financial advisors’
fees, incurred in connection with the insolvency or bankruptcy of the Company or
any Subsidiary or in connection with any work-out or restructuring of the
transactions contemplated hereby and by the Notes and any Subsidiary Guaranty
and (c) the costs and expenses incurred in connection with the initial filing of
this Agreement and all related documents and financial information with the SVO
provided, that such costs and expenses under this clause (c) shall not exceed
$5,000 for each series of Notes.  The Company will pay, and will save each
Purchaser and each other holder of a Note harmless from, all claims in respect
of any fees, costs or expenses, if any, of brokers and finders (other than
those, if any, retained by a Purchaser or other holder in connection with its
purchase of the Notes).
 
Section 15.2.   Survival.  The obligations of the Company under this Section 15
will survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of this Agreement, any Subsidiary Guaranty or the Notes,
and the termination of this Agreement.
 
Section 16.
Survival of Representations and Warranties; Entire Agreement.

 
All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may, in good faith, be relied upon as made on the date of each
Closing by any subsequent holder of a Note, regardless of any investigation made
at any time by or on behalf of such Purchaser or any other holder of a
Note.  All statements contained in any certificate or other instrument delivered
by or on behalf of the Company pursuant to this Agreement shall be deemed
representations and warranties of the Company under this Agreement, made as of
the date therein provided.  Subject to the preceding sentence, this Agreement,
the Notes and any Subsidiary Guaranties embody the entire agreement and
understanding between each Purchaser and the Company and supersede all prior
agreements and understandings relating to the subject matter hereof.
 
 
-40-

--------------------------------------------------------------------------------

 
 
Section 17.
Amendment and Waiver.

 
Section 17.1.     Requirements.  This Agreement and the Notes may be amended,
and the observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), only with the written consent of the Company
and the Required Holders, except that:
 
(a)no amendment or waiver of any of Sections 1, 2, 3, 4, 5, 6 or 21 hereof, or
any defined term (as it is used therein), will be effective as to any Purchaser
or holder unless consented to by such Purchaser or holder in writing; and
 
(b)no amendment or waiver may, without the written consent of (A) prior to the
Second Closing, each holder of First Notes at the time outstanding and each
Purchaser of Second Notes and (B) at any time on or after the Second Closing,
each holder of each Note at the time outstanding, (i) subject to Section 12
relating to acceleration or rescission, change the amount or time of any
prepayment or payment of principal of, or reduce the rate or change the time of
payment or method of computation of (x) interest on the Notes or (y) the
Make-Whole Amount, (ii) change the percentage of the principal amount of the
Notes the holders of which are required to consent to any amendment or waiver or
the principal amount of the Notes that the Purchasers are to purchase pursuant
to Section 2 upon the satisfaction of the conditions to Closing that appear in
Section 4, or (iii) amend any of Sections 8 (except as set forth in the second
sentence of Section 8.2(a) and Section 11(a), 11(b), 12, 17 or 20).  
 
Section 17.2.   Solicitation of Holders of Notes.
 
(a)Solicitation.  The Company will provide each holder of a Note with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Notes or any Subsidiary Guaranty.  The Company will deliver
executed or true and correct copies of each amendment, waiver or consent
effected pursuant to this Section 17 or any Subsidiary Guaranty to each holder
of a Note promptly following the date on which it is executed and delivered by,
or receives the consent or approval of, the requisite holders of Notes.
 
 
-41-

--------------------------------------------------------------------------------

 
 
(b)Payment.  The Company will not directly or indirectly pay or cause to be paid
any remuneration, whether by way of supplemental or additional interest, fee or
otherwise, or grant any security or provide other credit support, to any holder
of a Note as consideration for or as an inducement to the entering into by such
holder of any waiver or amendment of any of the terms and provisions hereof or
of any Subsidiary Guaranty or any Note unless such remuneration is concurrently
paid, or security is concurrently granted or other credit support concurrently
provided, on the same terms, ratably to each holder of a Note even if such
holder did not consent to such waiver or amendment.
 
(c)Consent in Contemplation of Transfer.  Any consent given pursuant to this
Section 17 or any Subsidiary Guaranty by a holder of a Note that has transferred
or has agreed to transfer its Note to the Company, any Subsidiary or any
Affiliate of the Company (either pursuant to a waiver under Section 17.1 or
subsequent to Section 8.5 having been amended pursuant to Section 17.1) in
connection with such consent shall be void and of no force or effect except
solely as to such holder, and any amendments effected or waivers granted or to
be effected or granted that would not have been or would not be so effected or
granted but for such consent (and the consents of all other holders of Notes
that were acquired under the same or similar conditions) shall be void and of no
force or effect except solely as to such holder.
 
Section 17.3.   Binding Effect, etc.  Any amendment or waiver consented to as
provided in this Section 17 or any Subsidiary Guaranty applies equally to all
holders of Notes and is binding upon them and upon each future holder of any
Note and upon the Company without regard to whether such Note has been marked to
indicate such amendment or waiver.  No such amendment or waiver will extend to
or affect any obligation, covenant, agreement, Default or Event of Default not
expressly amended or waived or impair any right consequent thereon.  No course
of dealing between the Company and any holder of a Note and no delay in
exercising any rights hereunder or under any Note or Subsidiary Guaranty shall
operate as a waiver of any rights of any holder of such Note.
 
Section 17.4.   Notes Held by Company, etc.  Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Agreement, any Subsidiary
Guaranty or the Notes, or have directed the taking of any action provided herein
or in any Subsidiary Guaranty or the Notes to be taken upon the direction of the
holders of a specified percentage of the aggregate principal amount of Notes
then outstanding, Notes directly or indirectly owned by the Company or any of
its Affiliates shall be deemed not to be outstanding.
 
Section 18.
Notices.

 
Except to the extent otherwise provided in Section 7.4, all notices and
communications provided for hereunder shall be in writing and sent (a) by
telecopy if the sender on the same day sends a confirming copy of such notice by
an internationally recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by an internationally recognized overnight delivery service
(with charges prepaid).  Any such notice must be sent:
 
 
-42-

--------------------------------------------------------------------------------

 
 
(i)if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in Schedule A, or at such other
address as such Purchaser or nominee shall have specified to the Company in
writing,
 
(ii)if to any other holder of any Note, to such holder at such address as such
other holder shall have specified to the Company in writing, or
 
(iii)if to the Company, to the Company at its address set forth at the beginning
hereof to the attention of Chief Financial Officer and Legal Department, or at
such other address as the Company shall have specified to the holder of each
Note in writing.
 
Notices under this Section 18 will be deemed given only when actually received.
 
Section 19.
Reproduction of Documents.

 
This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at each Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, electronic,
digital, or other similar process and such Purchaser may destroy any original
document so reproduced.  The Company agrees and stipulates that, to the extent
permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence.  This Section 19 shall not prohibit the
Company or any other holder of Notes from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction.
 
 
-43-

--------------------------------------------------------------------------------

 
 
Section 20.
Confidential Information.

 
For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by such
Purchaser as being confidential information of the Company or such Subsidiary,
provided that such term does not include information that (a) was publicly known
or otherwise known to such Purchaser on a non-confidential basis from a source
other than the Company prior to the time of such disclosure, (b) subsequently
becomes publicly known through no act or omission by such Purchaser or any
Person acting on such Purchaser’s behalf, (c) otherwise becomes known to such
Purchaser other than through disclosure by the Company or any Subsidiary or
(d) constitutes financial statements delivered to such Purchaser under
Section 7.1 that are otherwise publicly available.  Each Purchaser will maintain
the confidentiality of such Confidential Information in accordance with
procedures adopted by such Purchaser in good faith to protect confidential
information of third parties delivered to such Purchaser, provided that such
Purchaser may deliver or disclose Confidential Information to (i) its directors,
officers, employees, agents, attorneys, trustees and affiliates (on the
confidential basis as provided in this Section 20 and to the extent such
disclosure reasonably relates to the administration of the investment
represented by its Notes), (ii) its auditors, financial advisors and other
professional advisors who agree to hold confidential the Confidential
Information substantially in accordance with this Section 20, (iii) any other
holder of any Note, (iv) any Institutional Investor to which it sells or offers
to sell such Note or any part thereof or any participation therein (if such
Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by this Section 20), (v) any Person from which it offers
to purchase any Security of the Company (if such Person has agreed in writing
prior to its receipt of such Confidential Information to be bound by this
Section 20), (vi) any federal or state regulatory authority having jurisdiction
over such Purchaser, (vii) the NAIC or the SVO or, in each case, any similar
organization, or any nationally recognized rating agency that requires access to
information about such Purchaser’s investment portfolio, or (viii) any other
Person to which such delivery or disclosure may be necessary or appropriate (w)
to effect compliance with any law, rule, regulation or order applicable to such
Purchaser, (x) in response to any subpoena or other legal process, (y) in
connection with any litigation to which such Purchaser is a party or (z) if an
Event of Default has occurred and is continuing, to the extent such Purchaser
may reasonably determine such delivery and disclosure to be necessary or
appropriate in the enforcement or for the protection of the rights and remedies
under such Purchaser’s Notes, this Agreement or any Subsidiary Guaranty. Each
holder of a Note, by its acceptance of a Note, will be deemed to have agreed to
be bound by and to be entitled to the benefits of this Section 20 as though it
were a party to this Agreement. On reasonable request by the Company in
connection with the delivery to any holder of a Note of information required to
be delivered to such holder under this Agreement or requested by such holder
(other than a holder that is a party to this Agreement or its nominee), such
holder will enter into an agreement with the Company embodying this Section 20.
 
In the event that as a condition to receiving access to information relating to
the Company or its Subsidiaries in connection with the transactions contemplated
by or otherwise pursuant to this Agreement, any Purchaser or holder of a Note is
required to agree to a confidentiality undertaking (whether through IntraLinks,
another secure website, a secure virtual workspace or otherwise) which is
different from this Section 20, this Section 20 shall not be amended thereby
and, as between such Purchaser or such holder and the Company, this Section 20
shall supersede any such other confidentiality undertaking.
 
 
-44-

--------------------------------------------------------------------------------

 
 
Section 21.
Substitution of Purchaser.

 
Each Purchaser shall have the right to substitute any one of its Affiliates or
another Purchaser or any one of such other Purchaser’s Affiliates (a “Substitute
Purchaser”) as the purchaser of the Notes that it has agreed to purchase
hereunder, by written notice to the Company, which notice shall be signed by
both such Purchaser and such Substitute Purchaser, shall contain such Substitute
Purchaser’s agreement to be bound by this Agreement and shall contain a
confirmation by such Substitute Purchaser of the accuracy with respect to it of
the representations set forth in Section 6.  Upon receipt of such notice, any
reference to such Purchaser in this Agreement (other than in this Section 21),
shall be deemed to refer to such Substitute Purchaser in lieu of such original
Purchaser.  In the event that such Substitute Purchaser is so substituted as a
Purchaser hereunder and such Substitute Purchaser thereafter transfers to such
original Purchaser all of the Notes then held by such Substitute Purchaser, upon
receipt by the Company of notice of such transfer, any reference to such
Substitute Purchaser as a “Purchaser” in this Agreement (other than in this
Section 21), shall no longer be deemed to refer to such Substitute Purchaser,
but shall refer to such original Purchaser, and such original Purchaser shall
again have all the rights of an original holder of the Notes under this
Agreement.
 
Section 22.
Miscellaneous.

 
Section 22.1.      Successors and Assigns.  All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and permitted assigns
(including, without limitation, any subsequent holder of a Note) whether so
expressed or not.
 
Section 22.2.   Accounting Terms.  All accounting terms used herein which are
not expressly defined in this Agreement have the meanings respectively given to
them in accordance with GAAP.  Except as otherwise specifically provided herein,
(i) all computations made pursuant to this Agreement shall be made in accordance
with GAAP, and (ii) all financial statements shall be prepared in accordance
with GAAP.  For purposes of determining compliance with this Agreement
(including, without limitation, Section 9, Section 10 and the definition of
“Debt”), any election by the Company to measure any financial liability using
fair value (as permitted by Financial Accounting Standards Board Accounting
Standards Codification Topic No. 825-10-25 – Fair Value Option, International
Accounting Standard 39 – Financial Instruments: Recognition and Measurement or
any similar accounting standard) shall be disregarded and such determination
shall be made as if such election had not been made.  Notwithstanding any other
provision of this Agreement to the contrary, the determination of whether a
lease constitutes a Capital Lease or an operating lease, and whether obligations
arising under a lease are required to be capitalized on the balance sheet of the
lessee thereunder and/or recognized as interest expense, shall be determined by
reference to GAAP as in effect on the date of this Agreement.
 
 
-45-

--------------------------------------------------------------------------------

 
 
Section 22.3.   Severability.  Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.
 
Section 22.4.   Construction, etc.  Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant.  Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.  For the avoidance of doubt, (a) all Schedules
attached to this Agreement shall be deemed to be a part hereof, (ii) the term
“or” is not exclusive, (iii) the term “including” means “including without
limitation,” “including but not limited to” or words of similar import, (iv)
words in the singular include the plural, and in the plural include the
singular, and (v) the word “will” shall be interpreted to express a command.
 
Section 22.5.   Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument.  Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.
 
Section 22.6.   Governing Law.  This Agreement shall be construed and enforced
in accordance with, and the rights of the parties shall be governed by, the law
of the State of New York excluding choice-of-law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.
 
Section 22.7.   Jurisdiction and Process; Waiver of Jury Trial.  (a) The Company
irrevocably submits to the non-exclusive jurisdiction of any New York State or
federal court sitting in the Borough of Manhattan, The City of New York, over
any suit, action or proceeding arising out of or relating to this Agreement or
the Notes.  To the fullest extent permitted by applicable law, the Company
irrevocably waives and agrees not to assert, by way of motion, as a defense or
otherwise, any claim that it is not subject to the jurisdiction of any such
court, any objection that it may now or hereafter have to the laying of the
venue of any such suit, action or proceeding brought in any such court and any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.
 
(b)The Company consents to process being served by or on behalf of any holder of
Notes in any suit, action or proceeding of the nature referred to in
Section 22.7(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 18 or at such other address
of which such holder shall then have been notified pursuant to said
Section.  The Company agrees that such service upon receipt (i) shall be deemed
in every respect effective service of process upon it in any such suit, action
or proceeding and (ii) shall, to the fullest extent permitted by applicable law,
be taken and held to be valid personal service upon and personal delivery to
it.  Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.
 
 
-46-

--------------------------------------------------------------------------------

 
 
(c)Nothing in this Section 22.7 shall affect the right of any holder of a Note
to serve process in any manner permitted by law, or limit any right that the
holders of any of the Notes may have to bring proceedings against the Company in
the courts of any appropriate jurisdiction or to enforce in any lawful manner a
judgment obtained in one jurisdiction in any other jurisdiction.
 
(d)THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT ON OR
WITH RESPECT TO THIS AGREEMENT, THE NOTES OR ANY OTHER DOCUMENT EXECUTED IN
CONNECTION HEREWITH OR THEREWITH.
 
* * * * *
 
 
-47-

--------------------------------------------------------------------------------

 
 
If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you and the Company.
 

    Very truly yours,           Kirby Corporation      
 
By:
/s/ David W. Grzebinski
   
Name:  David W. Grzebinski
   
Title:    Executive Vice President and Chief Financial Officer

 



 
-48-

--------------------------------------------------------------------------------

 
 
This Agreement is hereby accepted and agreed to as of the date hereof.
 

   
New York Life Insurance and Annuity Corporation
            By New York Life Investment Management LLC, its Investment Manager  
     
 
By:
/s/ A. Post Howland
   
Name:  A. Post Howland
   
Title:  Senior Director

 
 
-49-

--------------------------------------------------------------------------------

 
 
This Agreement is hereby accepted and agreed to as of the date hereof.
 

   
New York Life Insurance Company
     
 
By:
/s/ A. Post Howland
   
Name:  A. Post Howland
   
Title:  Corporate Vice President

 
 
 

--------------------------------------------------------------------------------

 



 
This Agreement is hereby accepted and agreed to as of the date hereof.
 

   
New York Life Insurance and Annuity Corporation Institutionally Owned Life
Insurance Separate Account (BOLI 30C)
            By New York Life Investment Management LLC, its Investment Manager  
             
 
By:
/s/ A. Post Howland
   
Name:  A. Post Howland
   
Title:  Senior Director



 
 

--------------------------------------------------------------------------------

 
 
This Agreement is hereby accepted and agreed to as of the date hereof.
 

 
Ing USA Annuity and Life Insurance Company
  Ing Life Insurance and Annuity Company   Reliastar Life Insurance Company  
Reliastar Life Insurance company of New York       By ING Investment Management
LLC, as Agent            
 
By /s/ Paul Aronson
 
Name:  Paul Aronson
 
Title:  Senior Vice President

 
 
 

--------------------------------------------------------------------------------

 
 
This Agreement is hereby accepted and agreed to as of the date hereof.
 

  Transamerica Financial Life Insurance Company       By: AEGON USA Investment
Management,   LLC, its investment manager    
 
By:
/s/ Bill Henricksen
   
Name:  Bill Henricksen
   
Title:  Vice President



 
 

--------------------------------------------------------------------------------

 



 
This Agreement is hereby accepted and agreed to as of the date hereof.
 

 
Transamerica Pacific Insurance Company Ltd
      By: AEGON USA Investment Management,  
LLC, its investment manager
   
 
By:
/s/ Bill Henricksen
   
Name:  Bill Henricksen
   
Title:  Vice President

 
 
 

--------------------------------------------------------------------------------

 
 
This Agreement is hereby accepted and agreed to as of the date hereof.
 

 
Transamerica Life Insurance Company Ltd
      By: AEGON USA Investment Management,  
LLC, its investment manager
   
 
By:
/s/ Bill Henricksen
   
Name:  Bill Henricksen
   
Title:  Vice President

 
 
 

--------------------------------------------------------------------------------

 
 
This Agreement is hereby accepted and agreed to as of the date hereof.
 

 
Transamerica Life (Bermuda) Ltd
   
 
By:
/s/ Bill Henricksen
   
Name:  Bill Henricksen
   
Title:  Authorized Signatory

 
 
 

--------------------------------------------------------------------------------

 



 
This Agreement is hereby accepted and agreed to as of the date hereof.
 

 
The Northwestern Mutual Life Insurance Company
   
 
By:
/s/ Timothy S. Collins
   
Name:  Timothy S. Collins
   
Title:  Authorized Representative

 
 
 

--------------------------------------------------------------------------------

 
 
This Agreement is hereby accepted and agreed to as of the date hereof.
 

 
Northwestern Long Term Care Insurance Company
   
 
By:
/s/ Timothy S. Collins
   
Name:  Timothy S. Collins
   
Title:  Authorized Representative

 
 
 

--------------------------------------------------------------------------------

 
 
This Agreement is hereby accepted and agreed to as of the date hereof.
 

  State Farm Life Insurance Company        
By
/s/ Julie Hoyer
   
Name:  Julie Hoyer
   
Title:  Senior Investment Officer
 
By
/s/ Jeffrey Attwood
   
Name:  Jeffrey Attwood
   
Title:  Investment Officer

 
 
 

--------------------------------------------------------------------------------

 
 
This Agreement is hereby accepted and agreed to as of the date hereof.
 

  State Farm Life and Accident Assurance Company        
By
/s/ Julie Hoyer
   
Name:  Julie Hoyer
   
Title:  Senior Investment Officer
 
By
/s/ Jeffrey Attwood
   
Name:  Jeffrey Attwood
   
Title:  Investment Officer

 
 
 

--------------------------------------------------------------------------------

 
 
This Agreement is hereby accepted and agreed to as of the date hereof.
 

 
The Prudential Life Insurance Company, Ltd.
        By: Prudential Investment  Management     (Japan), Inc., as Investment
Manager      
 
By: Prudential Investment  Management, Inc.     as Sub-Adviser         By: /s/
Authorized Signatory     Title: Vice President

 
 
 

--------------------------------------------------------------------------------

 
 
This Agreement is hereby accepted and agreed to as of the date hereof.
 

  The Prudential Insurance Company of America        
By
/s/ Authorized Signatory
   
Name:  
   
Title:  Vice President

 
 
 

--------------------------------------------------------------------------------

 
 
This Agreement is hereby accepted and agreed to as of the date hereof.
 

 
Forethought Life Insurance Company
        By: Prudential Private Placement Investors,     L.P. (as Investment
Advisor)      
 
By: Prudential Private Placement Investors,     L.P. (as its General Partner)  
      By:
/s/ Authorized Signatory
    Name:     Title: Vice President

 
 
 

--------------------------------------------------------------------------------

 
 
This Agreement is hereby accepted and agreed to as of the date hereof.
 

 
Farmers New World Life Insurance Company
        By: Prudential Private Placement Investors,     L.P. (as Investment
Advisor)      
 
By: Prudential Private Placement Investors,     L.P. (as its General Partner)  
      By:
/s/ Authorized Signatory
    Name:     Title: Vice President

 
 
 

--------------------------------------------------------------------------------

 
 
This Agreement is hereby accepted and agreed to as of the date hereof.
 

 
United Insurance Company of America
        By: Prudential Private Placement Investors,     L.P. (as Investment
Advisor)      
 
By: Prudential Private Placement Investors,     L.P. (as its General Partner)  
      By:
/s/ Authorized Signatory
    Name:     Title: Vice President

 
 
 

--------------------------------------------------------------------------------

 
 
This Agreement is hereby accepted and agreed to as of the date hereof.
 

 
Physicians Mutual Insurance Company
        By: Prudential Private Placement Investors,     L.P. (as Investment
Advisor)      
 
By: Prudential Private Placement Investors,     L.P. (as its General Partner)  
      By:
/s/ Authorized Signatory
    Name:     Title: Vice President

 
 
 

--------------------------------------------------------------------------------

 
 
This Agreement is hereby accepted and agreed to as of the date hereof.
 

 
Prudential Arizona Reinsurance Captive Company
     
 
By: Prudential Investment Management, Inc.,     as investment manager        
By:
/s/ Authorized Signatory
    Name:     Title: Vice President

 
 
 

--------------------------------------------------------------------------------

 
 
This Agreement is hereby accepted and agreed to as of the date hereof.
 

 
BCBSM, Inc., DBA Blue Cross and Blue Shield of Minnesota
        By: Prudential Private Placement Investors,     L.P. (as Investment
Advisor)      
 
By: Prudential Private Placement Investors,     L.P. (as its General Partner)  
      By:
/s/ Authorized Signatory
    Name:     Title: Vice President

 
 
 

--------------------------------------------------------------------------------

 
 
This Agreement is hereby accepted and agreed to as of the date hereof.
 

 
The Guardian Life Insurance Company of America
       
By
/s/ Brian Keating
   
Name:  Brian Keating
   
Title:  Managing Director

 
 
 

--------------------------------------------------------------------------------

 
 
This Agreement is hereby accepted and agreed to as of the date hereof.
 

 
The Guardian Life Insurance & Annuity Company, Inc.
       
By
/s/ Brian Keating
   
Name:  Brian Keating
   
Title:  Managing Director

 
 
 

--------------------------------------------------------------------------------

 
 
This Agreement is hereby accepted and agreed to as of the date hereof.
 

 
Jackson National Life Insurance Company
        By: PPM America, Inc., as attorney in fact, on behalf of Jackson
National Life Insurance Company         By:
/s/ Elena S. Unger
   
Name:  Elena S. Unger
   
Title:  Assistant Vice President

 
 
 

--------------------------------------------------------------------------------

 
 
This Agreement is hereby accepted and agreed to as of the date hereof.
 

 
Hartford Life Insurance Company
  Hartford Accident and Indemnity Company       By: Hartford Investment
Management Company     Their Agent and Attorney-in-Fact         By:
/s/ Kenneth Day
   
Name:  Kenneth Day
   
Title:  Vice President

 
 
 

--------------------------------------------------------------------------------

 
 
This Agreement is hereby accepted and agreed to as of the date hereof.
 

  United of Omaha Life Insurance Company        
By
/s/ Justin P. Kavan
   
Name:  Justin P. Kavan
   
Title:  Vice President

 
 
 

--------------------------------------------------------------------------------

 
 
This Agreement is hereby accepted and agreed to as of the date hereof.
 

  Companion Life Insurance Company        
By
/s/ Justin P. Kavan
   
Name:  Justin P. Kavan
   
Title:  An Authorized Signer

 
 
 

--------------------------------------------------------------------------------

 
 
This Agreement is hereby accepted and agreed to as of the date hereof.
 

  Genworth Life and Annuity Insurance Company        
By
/s/ Michael W. Shepherd
   
Name:  Michael W. Shepherd
   
Title:  Investment Officer

 
 
 

--------------------------------------------------------------------------------

 
 
This Agreement is hereby accepted and agreed to as of the date hereof.
 

  Pacific Life Insurance Company        
By
/s/ Matthew A. Lavene
   
Name:  Matthew A. Lavene
   
Title:  Assistant Vice President
       
By
/s/ Cathy Schwartz
   
Name:  Cathy Schwartz
   
Title:  Assistant Secretary

 
 
 

--------------------------------------------------------------------------------

 
 
This Agreement is hereby accepted and agreed to as of the date hereof.
 

  Minnesota Life Insurance Company   The Mutual Savings Life Insurance Company  
Reserve National Insurance Company   UnitedHealthcare  Insurance Company  
Catholic United Financial   Western Fraternal Life Association         By:
Advantus Capital Management, Inc.        
By
/s/ Gregory Ortquist
   
Name:  Gregory Ortquist
   
Title:  Vice President

 
 
 
 

--------------------------------------------------------------------------------

 
 
This Agreement is hereby accepted and agreed to as of the date hereof.
 

  Woodmen of the World  Life Insurance Company        
By
/s/ Robert T. Maher
   
Name:  Robert T. Maher
   
Title:  Vice President Investment
       
By
/s/ Shawn Bengtson
   
Name:  Shawn Bengtson
   
Title:  Director Securities

 
 
 
 

--------------------------------------------------------------------------------

 
 
This Agreement is hereby accepted and agreed to as of the date hereof.
 

  PHL Variable Insurance Company        
By
/s/ Paul M. Chute
   
Name:  Paul M. Chute
   
Title:  Its Duly Authorized Officer

 
 
 

--------------------------------------------------------------------------------

 
 
This Agreement is hereby accepted and agreed to as of the date hereof.





    Phoenix Life Insurance Company        
By
/s/ Paul M. Chute
   
Name:  Paul M. Chute
   
Title:    Senior Managing Director, Private Placements

 
 
 

--------------------------------------------------------------------------------

 
 
This Agreement is hereby accepted and agreed to as of the date hereof.
 

  Southern Farm Bureau Life Insurance Company        
By
/s/ David Divine
   
Name:  David Divine
   
Title:  Portfolio Manager

 
 
 

--------------------------------------------------------------------------------

 
 
Defined Terms
 
As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:
 
“Acquisition” means the purchase, pursuant to that certain Securities Purchase
Agreement, dated as of November 27, 2012 (the “SPA”), by and among the Company,
each stockholder of Penn Maritime Inc. (“PMI”) and each member of Maritime
Investments LLC (“MI”), by the Company of all of the issued and outstanding
shares of voting common stock and non-voting common stock of PMI and all of the
issued and outstanding limited liability company interests in MI, and the
transactions contemplated thereby, in each case, on the terms and conditions set
forth in the SPA.
 
“Adjusted Net Income” means, for any period, Net Income for such period, less,
to the extent otherwise included in such Net Income (a) any gain arising from
the sale of capital assets of the Company and its Consolidated Subsidiaries (b)
any gain arising from any write-up of assets of the Company and its Consolidated
Subsidiaries; (c) earnings of any other Person, substantially all of the assets
of which have been acquired by the Company or any of its Consolidated
Subsidiaries in any manner, to the extent that such earnings were realized by
such other Person prior to the date of such acquisition; (d) net earnings of any
Person (other than a Consolidated Subsidiary) in which the Company or any of its
Consolidated Subsidiaries has an ownership interest, except for the portion of
such net earnings that have been distributed to the Company or a Consolidated
Subsidiary; (e) the earnings of any Person to which assets of the Company or any
of its Consolidated Subsidiaries shall have been sold, transferred or disposed
of, to the extent that such earnings arise after the date of such transaction;
(f) the earnings of any Person into which the Company or any of its Consolidated
Subsidiaries shall have merged, to the extent that such earnings arise prior to
the date of such merger; (g) any gain arising from the acquisition of any
securities of the Company or any of its Consolidated Subsidiaries; and (h) the
taxes, if any, included in the calculation of the consolidated net earnings, if
any, described in clauses (a) through (g); plus, to the extent not otherwise
included in such Net Income, (x) any loss arising from the sale of capital
assets of the Company and its Consolidated Subsidiaries and (y) all
distributions, other than returns of capital, which have been made to the
Company or a Consolidated Subsidiary by any Person, other than a Consolidated
Subsidiary, in which Company or any of its Consolidated Subsidiaries has an
ownership interest.
 
“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person, and, with respect to the Company, shall include any Person beneficially
owning or holding, directly or indirectly, 10% or more of any class of voting or
equity interests of the Company or any Subsidiary or any Person of which the
Company and its Subsidiaries beneficially own or hold, in the aggregate,
directly or indirectly, 10% or more of any class of voting or equity
interests.  As used in this definition, “Control” means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.  Unless the context otherwise clearly requires, any
reference to an “Affiliate” is a reference to an Affiliate of the Company.
 
Schedule B
(to Note Purchase Agreement)
 
 
 

--------------------------------------------------------------------------------

 
 
“Agreement” means this Agreement, including all Schedules attached to this
Agreement, as it may be amended, restated, supplemented or otherwise modified
from time to time.
 
“Anti-Corruption Laws” is defined in Section 5.16(d)(1).
 
“Anti-Money Laundering Laws” is defined in Section 5.16(c).
 
“Blocked Person” is defined in Section 5.16(a).
 
“Business Day” means (a) for the purposes of Section 8.6 only, any day other
than a Saturday, a Sunday or a day on which commercial banks in New York City
are required or authorized to be closed, and (b) for the purposes of any other
provision of this Agreement, any day other than a Saturday, a Sunday or a day on
which commercial banks in New York, New York are required or authorized to be
closed.
 
“Called Principal” is defined in Section 8.6.
 
“Capital Lease” means, as to any Person, any lease or rental agreement in
respect of which such Person’s obligations as lessee under such lease or rental
agreement, constitute obligations which shall have been or should be, in
accordance with GAAP, capitalized on the balance sheet of such Person.
 
“Change of Control” means any of (a) the acquisition by any Person or two or
more Persons (excluding underwriters in the course of their distribution of
voting stock in an underwritten public offering) acting in concert, of
beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Commission) of 35% or more of the outstanding shares of voting stock of
the Company, (b) 50% or more of the members of the Board of Directors of the
Company on any date shall not have been (i) members of the Board of Directors of
the Company on the date 12 months prior to such date or (ii) approved by Persons
who constitute at least a majority of the members of the Board of Directors of
the Company as constituted on the date 12 months prior to such date, (c) all or
substantially all of the assets of the Company are sold in a single transaction
or series or related transactions to any Person or (d) the Company merges or
consolidates with or into any other Person, with the effect that immediately
after such transaction the stockholders of the Company immediately prior to such
transaction hold less than 65% of the total voting power entitled to vote in the
election of directors, managers or trustees of the Person surviving such
transaction.
 
“CISADA” means the Comprehensive Iran Sanctions, Accountability and Divestment
Act.
 
“Closing” and “Closings” are defined in Section 3(c).
 
 “Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.
 
 
B-2

--------------------------------------------------------------------------------

 
 
“Company” means Kirby Corporation, a Nevada corporation or any successor that
becomes such in the manner prescribed in Section 10.2.
 
“Company Account” is defined in Section 3(a).
 
“Confidential Information” is defined in Section 20.
 
“Consolidated Net Worth” means, as of any date, the total shareholder’s equity
(including capital stock, additional paid-in capital and retained earnings after
deducting treasury stock) which would appear on a consolidated balance sheet of
the Company and its Consolidated Subsidiaries prepared as of such date in
accordance with GAAP.
 
“Consolidated Subsidiary” means, as of any date, any Subsidiary of the Company
that, in accordance with GAAP, would be included in the consolidated financial
statements of the Company prepared as of such date.
 
“Consolidated Total Assets” means, as of any date of determination, the total
amount of all assets of the Company and its Consolidated Subsidiaries,
determined on a consolidated basis in accordance with GAAP.
 
“Controlled Entity” means (i) any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates and (ii) if the Company
has a parent company, such parent company and its Controlled Affiliates.  As
used in this definition, “Control” means the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
a Person, whether through the ownership of voting securities, by contract or
otherwise.
 
“Current Liabilities” means, as of any date, all liabilities (including, without
limitation, accounts payable incurred for services rendered and property
purchased in the ordinary course of business) which would be reflected as
current liabilities on a consolidated balance sheet of the Company and its
Consolidated Subsidiaries prepared as of such date in accordance with GAAP
consistently applied, but excluding current maturities of Funded Debt of the
Company and its Consolidated Subsidiaries as of such date.
 
“Debt” of any Person shall mean, without duplication: (a) any obligation of such
Person for borrowed money, (b) any obligation of such Person evidenced by bonds,
debentures, notes or other similar debt instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property purchased by such Person, (d) any obligation of such Person for the
deferred purchase price of any property or services, except accounts payable
arising in the ordinary course of such Person’s business that have been
outstanding less than ninety (90) days since the date of the related invoice,
(e) the present value (discounted at the implicit rate, if known, or ten percent
(10%) per annum otherwise) of all Capital Leases of such Person, (f) any
Derivative Obligations of such Person, (g) any reimbursement obligations of such
Person in respect of drawings under a letter of credit or similar instrument,
and (h) any indebtedness or obligations of others of the type described in
clauses (a) through (g) that is guaranteed by such Person or secured by a Lien
on any asset of such Person.
 
 
B-3

--------------------------------------------------------------------------------

 
 
“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.
 
“Default Rate” means that rate of interest that is the greater of (i) 2.0% per
annum above the rate of interest stated in clause (a) of the first paragraph of
the Notes or (ii) 2.0% over the rate of interest publicly announced by Bank of
America, N.A. in New York, New York as its “base” or “prime” rate.
 
“Derivative Obligations” means, with respect to any Person, payment obligations
with respect to foreign exchange transactions and interest rate, currency and
commodity swaps, caps, floors, collars, forward sale contracts, other similar
obligations and combinations of the foregoing (collectively, “swaps”). For the
purposes of this Agreement, the amount of any Derivative Obligations shall be
the amount determined in respect thereof as of the end of the then most recently
ended fiscal quarter of such Person, based on the assumption that all swaps had
terminated at the end of such fiscal quarter, and in making such determination,
if any agreement relating to any such swap provides for the netting of amounts
payable by and to such Person thereunder or if any such agreement provides for
the simultaneous payment of amounts by and to such Person, then in each such
case, the amount of such obligation shall be the net amount so determined.
 
“Disclosure Documents” is defined in Section 5.3.
 
“Discounted Value” is defined in Section 8.6.
 
“EBITDA” means Adjusted Net Income plus, to the extent same caused a reduction
in Adjusted Net Income, Interest Expense, depreciation, amortization and income
tax expense.
 
“Electronic Delivery” is defined in Section 7.1(a).
 
“Employee Benefit Plan” means an employee benefit plan as defined in section 3
of ERISA.
 
“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.
 
“Event of Default” is defined in Section 11.
 
 
B-4

--------------------------------------------------------------------------------

 
 
“Excluded Affiliate” means (a) any Subsidiary of the Company other than a
Consolidated Subsidiary, and (b) all Persons, other than Subsidiaries, in which
the Company, directly or indirectly, owns or controls five percent (5%) or more
of the equity interests of such Person.
 
“First Closing” is defined in Section 3(a).
 
“First Notes” is defined in Section 2.
 
“First Purchase Price” is defined in Section 2.   
 
“Form 10-K” is defined in Section 7.1(b).
 
“Form 10-Q” is defined in Section 7.1(a).
 
“Funded Debt” means, as of any date, the sum of the following, without
duplication: (a) all Debt of the Company and its Consolidated Subsidiaries on a
consolidated basis as of such date, less (b) to the extent included in the
amount described in clause (a), the sum of the following (without duplication):
(i) all Current Liabilities (other than Current Liabilities that represent Debt
for borrowed money or Capital Leases) on a consolidated basis as of such date,
(ii) any Debt of any Consolidated Subsidiary in excess of the Company's
proportionate share thereof (based on its direct or indirect equity interest
therein), (iii) all other deferred long term liabilities that do not represent
Debt for borrowed money or Capital Leases, including deferred compensation,
deferred revenue and other deferred items classified as other liabilities of the
Company and its Consolidated Subsidiaries on a consolidated basis as of such
date, and (iv) all Derivative Obligations of the Company and its Consolidated
Subsidiaries as of such date; plus (c) to the extent not otherwise included in
the amount described in clause (a), the sum of the following (without
duplication): (i) all Debt of the Company and its Consolidated Subsidiaries
outstanding under a revolving credit or similar agreement, (ii) the present
value (discounted at the implicit rate, if known, or ten percent (10%) per annum
otherwise) of all obligations in respect of Capital Leases of the Company and
its Consolidated Subsidiaries, and (iii) all obligations of the Company and its
Consolidated Subsidiaries under Guaranties of Debt.
 
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.
 
“Governmental Authority” means
 
(a)the government of
 
(i)the United States of America or any state or other political subdivision
thereof, or
 
(ii)any other jurisdiction in which the Company or any Subsidiary conducts all
or any part of its business, or which asserts jurisdiction over any properties
of the Company or any Subsidiary, or
 
(b)any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.
 
 
B-5

--------------------------------------------------------------------------------

 
 
“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.
 
“Guaranties” means, as to any Person, all obligations (other than endorsements
in the ordinary course of business of negotiable instruments for deposit or
collection) of such Person guaranteeing or, in effect, guaranteeing any Debt of
any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including all obligations incurred through an agreement, contingent
or otherwise, by such Person: (a) to purchase such Debt or any property or
assets constituting security therefor, (b) to advance or supply funds (i) for
the purchase or payment of such Debt or (ii) to maintain working capital or
other balance sheet conditions or otherwise to advance or make available funds
for the purchase or payment of such Debt, (c) to lease property or to purchase
Securities or other property or services primarily for the purpose of assuring
the owner of such Debt of the ability of the primary obligor to make payment of
the Debt or (d) otherwise to assure the owner of the Debt of the primary obligor
against loss in respect thereof.
 
“Hazardous Materials” means any and all pollutants, toxic or hazardous wastes or
other substances that are regulated under laws relating to the environment,
health and safety, the removal of which may be required or the generation,
manufacture, refining, production, processing, treatment, storage, handling,
transportation, transfer, use, disposal, release, discharge, spillage, seepage
or filtration of which is or shall be restricted, prohibited or penalized by any
applicable law including, but not limited to, asbestos, urea formaldehyde foam
insulation, polychlorinated biphenyls, petroleum, petroleum products, lead based
paint, radon gas or similar restricted, prohibited or penalized substances.
 
“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1,
provided, however, that if such Person is a nominee, then for the purposes of
Sections 7, 12, 17.2 and 18 and any related definitions in this Schedule B,
“holder” shall mean the beneficial owner of such Note whose name and address
appears in such register.
 
“INHAM Exemption” is defined in Section 6.2(e).
 
“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than 5% of the
aggregate principal amount of the Notes then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note.
 
 
B-6

--------------------------------------------------------------------------------

 
 
“Interest Expense” means, for any period, the aggregate of all interest expense
deducted in the calculation of the Net Income of the Company for such period,
determined in accordance with GAAP.
 
“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or Capital Lease, upon or with respect
to any property or asset of such Person (including in the case of stock,
stockholder agreements, voting trust agreements and all similar arrangements).
 
“Make-Whole Amount” is defined in Section 8.6.
 
“Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of the Company and its Subsidiaries
taken as a whole.  
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Company
and its Subsidiaries taken as a whole, (b) the ability of the Company to perform
its obligations under this Agreement and the Notes, (c) the ability of any
Subsidiary Guarantor to perform its obligations under its Subsidiary Guaranty,
or (d) the validity or enforceability of this Agreement, the Notes or any
Subsidiary Guaranty.  
 
“Material Credit Facility” means, as to the Company and its Consolidated
Subsidiaries, (a) the Credit Agreement dated as of May 31, 2011 among the
Company, Wells Fargo Bank, National Association, as Administrative Agent, and
the other financial institutions named therein (the “Credit Agreement”), (b) any
additional term loan facility made in accordance with the Incremental Term Loan
(as defined in the Credit Agreement) provisions set forth in the Credit
Agreement, and (c) the Second Amended and Restated Credit Agreement, dated as of
November 9, 2010 among the Company, JPMorgan Chase Bank, N.A., as Administrative
Agent, and the other financial institutions named therein, in each case,
including any renewals, extensions, amendments, supplements, restatements,
replacements or refinancing thereof.
 
“Material Debt” means, as at any date, an amount equal to the greater of (a)
five percent (5%) of Funded Debt as of such date and (b) $30,000,000.
 
“Maturity Date” is defined in the first paragraph of each Note.
 
“Memorandum” is defined in Section 5.3.
 
“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).
 
“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.
 
“NAIC Annual Statement” is defined in Section 6.2(a).
 
 
B-7

--------------------------------------------------------------------------------

 
 
“Net Income” means, for any period, the consolidated net earnings of the Company
and its Consolidated Subsidiaries for such period, determined in accordance with
GAAP.
 
“Notes” is defined in Section 1.
 
“OFAC” is defined in Section 5.16(a).
 
“OFAC Listed Person” is defined in Section 5.16(a).
 
“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing.  A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.
 
“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.
 
“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.
 
“Plan” means an Employee Benefit Plan subject to Title I of ERISA that is or,
within the preceding five years, has been established or maintained, or to which
contributions are or, within the preceding five years, have been made or
required to be made, by the Company or any ERISA Affiliate or with respect to
which the Company or any ERISA Affiliate may have any liability.
 
“Priority Debt” means (without duplication), as of the date of any determination
thereof, the sum of (i) all unsecured Debt of Consolidated Subsidiaries
(including all Guaranties of Debt of the Company but excluding (x) unsecured
Debt owing to the Company or any other Consolidated Subsidiary, (y) unsecured
Debt outstanding at the time such Person became a Consolidated Subsidiary,
provided that such Debt shall have not been incurred in contemplation of such
person becoming a Consolidated Subsidiary, and (z) all Subsidiary Guaranties and
all unsecured Guaranties of Debt of the Company by any Consolidated Subsidiary
which has also guaranteed the Notes and (ii) all Debt of the Company and its
Consolidated Subsidiaries secured by Liens other than Debt secured by Liens
permitted by subparagraphs (a) through (n), inclusive, of Section 10.6.
 
“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.
 
“Proposed Prepayment Date” is defined in Section 8.8(b).
 
“PTE” is defined in Section 6.2(a).
 
 
B-8

--------------------------------------------------------------------------------

 
 
“Purchase Price” means, as the context may require, the First Purchase Price or
the Second Purchase Price.
 
“Purchaser” or “Purchasers” means each of the purchasers that has executed and
delivered this Agreement to the Company and such Purchaser’s successors and
assigns (so long as any such assignment complies with Section 13.2), provided,
however, that any Purchaser of a Note that ceases to be the registered holder or
a beneficial owner (through a nominee) of such Note as the result of a transfer
thereof pursuant to Section 13.2 shall cease to be included within the meaning
of “Purchaser” of such Note for the purposes of this Agreement upon such
transfer.
 
“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.
 
“QPAM Exemption” is defined in Section 6.2(d).
 
“Reinvestment Yield” is defined in Section 8.6.
 
“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (i) invests in Securities or bank loans, and (ii) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.
 
“Remaining Average Life” is defined in Section 8.6.
 
“Remaining Scheduled Payments” is defined in Section 8.6.
 
“Reported” is defined in Section 8.6.
 
“Required Holders” means (a) at any time on or after the  First Closing but
before the Second Closing, the holders of more than 50% in principal amount of
the Notes at the time outstanding, provided that only for purposes of this
clause (a), the Notes scheduled to be issued at the Second Closing shall be
deemed to be outstanding, and (b) at any time on or after the Second Closing,
the holders of more than 50% in principal amount of the Notes at the time
outstanding, in each case, exclusive of Notes then owned by the Company or any
of its Affiliates.
 
“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.
 
“SEC” means the Securities and Exchange Commission of the United States, or any
successor thereto.
 
“Second Closing” is defined in Section 3(b).
 
“Second Notes” is defined in Section 2.
 
“Second Purchase Price” is defined in Section 2.
 
 
B-9

--------------------------------------------------------------------------------

 
 
“Securities” or “Security” shall have the meaning specified in section 2(1) of
the Securities Act.
 
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
 
“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company.
 
“Senior Debt” means, as of the date of any determination thereof, the total
amount of all Debt of the Company and its Consolidated Subsidiaries determined
on a consolidated basis in accordance with GAAP other than Subordinated Debt.
 
“Separate Account” is defined in Section 6.2(a).
 
“series” means any series of Notes issued pursuant to this Agreement.
 
“Series A Notes” is defined in Section 1.
 
“Series B Notes” is defined in Section 1.
 
“Settlement Date” is defined in Section 8.6.
 
“Significant Subsidiary” means, at any time of determination, any Subsidiary of
the Company which, together with all other Subsidiaries of such Subsidiary,
accounts for more than (i) 5% of the consolidated assets of the Company and its
Consolidated Subsidiaries or (ii) 5% of consolidated revenue of the Company and
its Consolidated Subsidiaries, in each case, as of the end of the most recently
completed fiscal year.
 
“Source” is defined in Section 6.2.
 
“Subordinated Debt” means all unsecured Debt of the Company which shall contain
or have applicable thereto subordination provisions providing for the
subordination thereof to other Debt of the Company (including, without
limitation, the obligations of the Company under this Agreement or the Notes).
 
“Subsidiary” means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient equity or voting interests to enable it or
them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
second Person, and any partnership or joint venture if more than a 50% interest
in the profits or capital thereof is owned by such first Person or one or more
of its Subsidiaries or such first Person and one or more of its Subsidiaries
(unless such partnership or joint venture can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries). Unless the context otherwise clearly requires, any reference to a
“Subsidiary” is a reference to a Subsidiary of the Company.
 
 
B-10

--------------------------------------------------------------------------------

 
 
“Subsidiary Guarantor” means each Subsidiary that has executed and delivered a
Subsidiary Guaranty.
 
“Subsidiary Guaranty” is defined in Section 9.7(a).
 
“Substitute Purchaser” is defined in Section 21.
 
“Substantial Part” is defined in Section 10.3.
 
“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.
 
“Total Capitalization” means the total capitalization of the Company, including
all debt and all equity, as determined in accordance with GAAP.
 
“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
 
“U.S. Economic Sanctions” is defined in Section 5.16(a).
 
“Wholly-Owned Subsidiary” means, at any time, any Subsidiary one hundred percent
of all of the equity interests (except directors’ qualifying shares) and voting
interests of which are owned by any one or more of the Company and the Company’s
other Wholly-Owned Subsidiaries at such time.
 
 
B-11

--------------------------------------------------------------------------------

 


[Form of Series A Note]
 
Kirby Corporation
 
2.72% Senior Note, Series A, due February 27, 2020
 

No. [_____]
[Date]
$[_______]
PPN[______________]

 
For Value Received, the undersigned, Kirby Corporation (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Nevada, hereby promises to pay to [____________], or registered assigns, the
principal sum of [_____________________] Dollars (or so much thereof as shall
not have been prepaid) on February 27, 2020 (the “Maturity Date”), with interest
(computed on the basis of a 360-day year of twelve 30-day months) (a) on the
unpaid balance hereof at the rate of 2.72% per annum from the date hereof,
payable semiannually, on the 27th day of February and August in each year,
commencing with the February or August next succeeding the date hereof1, and on
the Maturity Date, until the principal hereof shall have become due and payable,
and (b) to the extent permitted by law, (x) on any overdue payment of interest
and (y) during the continuance of an Event of Default, on such unpaid balance
and on any overdue payment of any Make-Whole Amount, at a rate per annum from
time to time equal to the greater of (i) 4.72% or (ii) 2.0% over the rate of
interest publicly announced by Bank of America, N.A. from time to time in New
York, New York as its “base” or “prime” rate, payable semiannually as aforesaid
(or, at the option of the registered holder hereof, on demand).
 
Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at Bank
of America, N.A. in New York, New York or at such other place as the Company
shall have designated by written notice to the holder of this Note as provided
in the Note Purchase Agreement referred to below.
 
This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated as of December 13, 2012 (as from
time to time amended, the “Note Purchase Agreement”), between the Company and
the respective Purchasers named therein and this Note entitled to the benefits
thereof.  Each holder of this Note will be deemed, by its acceptance hereof, to
have (i) agreed to the confidentiality provisions set forth in Section 20 of the
Note Purchase Agreement and (ii) made the representation set forth in Section 6
of the Note Purchase Agreement.  Unless otherwise indicated, capitalized terms
used in this Note shall have the respective meanings ascribed to such terms in
the Note Purchase Agreement.
 
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee.  Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.
 

--------------------------------------------------------------------------------

1
For purposes of the First Notes, the first interest payment date will be August
27, 2013.

 
Schedule 1(a)
(to Note Purchase Agreement)
 
 
 

--------------------------------------------------------------------------------

 
 
The Company will make required prepayments of principal on the dates and in the
amounts specified in the Note Purchase Agreement.  This Note is also subject to
optional prepayment, in whole or from time to time in part, at the times and on
the terms specified in the Note Purchase Agreement, but not otherwise.
 
If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.
 
This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.
 

  Kirby Corporation      
By
     
Name:
   
Title:



 
1(a)- 2

--------------------------------------------------------------------------------

 


Kirby Corporation
 
3.29% Senior Note, Series B, due February 27, 2023
 

No. [_____]
[Date]
$[_______]
PPN[______________]

 
For Value Received, the undersigned, Kirby Corporation (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Nevada, hereby promises to pay to [____________], or registered assigns, the
principal sum of [_____________________] Dollars (or so much thereof as shall
not have been prepaid) on February 27, 2023 (the “Maturity Date”), with interest
(computed on the basis of a 360-day year of twelve 30-day months) (a) on the
unpaid balance hereof at the rate of 3.29% per annum from the date hereof,
payable semiannually, on the 27th day of February and August in each year,
commencing with the February or August next succeeding the date hereof2, and on
the Maturity Date, until the principal hereof shall have become due and payable,
and (b) to the extent permitted by law, (x) on any overdue payment of interest
and (y) during the continuance of an Event of Default, on such unpaid balance
and on any overdue payment of any Make-Whole Amount, at a rate per annum from
time to time equal to the greater of (i) 5.29% or (ii) 2.0% over the rate of
interest publicly announced by Bank of America, N.A. from time to time in New
York, New York as its “base” or “prime” rate, payable semiannually as aforesaid
(or, at the option of the registered holder hereof, on demand).
 
Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at Bank
of America, N.A. in New York, New York or at such other place as the Company
shall have designated by written notice to the holder of this Note as provided
in the Note Purchase Agreement referred to below.
 
This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated as of December 13, 2012 (as from
time to time amended, the “Note Purchase Agreement”), between the Company and
the respective Purchasers named therein and this Note entitled to the benefits
thereof.  Each holder of this Note will be deemed, by its acceptance hereof, to
have (i) agreed to the confidentiality provisions set forth in Section 20 of the
Note Purchase Agreement and (ii) made the representation set forth in Section 6
of the Note Purchase Agreement.  Unless otherwise indicated, capitalized terms
used in this Note shall have the respective meanings ascribed to such terms in
the Note Purchase Agreement.
 
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee.  Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.
 

--------------------------------------------------------------------------------

2
For purposes of the First Notes, the first interest payment date will be August
27, 2013.

 
Schedule 1(b)
(to Note Purchase Agreement)
 
 
 

--------------------------------------------------------------------------------

 
 
The Company will make required prepayments of principal on the dates and in the
amounts specified in the Note Purchase Agreement.  This Note is also subject to
optional prepayment, in whole or from time to time in part, at the times and on
the terms specified in the Note Purchase Agreement, but not otherwise.
 
If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.
 
This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.
 

  Kirby Corporation      
By
     
Name:
   
Title:



 
1(b)- 2

--------------------------------------------------------------------------------

 

Form of Opinion of Special Counsel
to the Company
 
Matters To Be Covered in
Opinion of Special Counsel to the Company
 
1.The Company is validly existing and in good standing under the Nevada General
Corporation Law; the Company has requisite corporate power and authority to
issue and sell the Notes and to execute and deliver the Agreement and the Notes
(collectively, the “Finance Documents”).
 
2.Due authorization and execution of the Finance Documents and such Finance
Documents being legal, valid, binding and enforceable.
 
3.No conflicts with charter documents, applicable laws or other specified
agreements.
 
4.All consents of any Governmental Authority required to be obtained or made by
the Company to issue and sell the Notes and to execute and deliver the documents
having been obtained.
 
5.No litigation questioning validity of Finance Documents.
 
6.The Notes not requiring registration under the Securities Act of 1933, as
amended; no need to qualify an indenture under the Trust Indenture Act of 1939,
as amended.
 
7.No violation of Regulations T, U or X of the Federal Reserve Board.
 
8.Company not an “investment company” under the Investment Company Act of 1940,
as amended.
 
Schedule 4.4(a)
(to Note Purchase Agreement)
 
 
 

--------------------------------------------------------------------------------

 


Form of Opinion of Special Counsel
to the Purchasers
 
[To Be Provided to the Purchasers Only]
 
Schedule 4.4(b)
(to Note Purchase Agreement)
 
 
 

--------------------------------------------------------------------------------

 
 
Disclosure Materials
 


Private Placement Memorandum dated November 2012.


Investor Presentation.
 
Schedule 5.3
(to Note Purchase Agreement)
 
 
 

--------------------------------------------------------------------------------

 
 
Subsidiaries of the Company and Ownership of Subsidiary Stock
 
Consolidated Subsidiaries and Excluded Affiliates that are Subsidiaries
Organized
Ownership
     
AFRAM Carriers, Inc.
Delaware
100%
Dixie Carriers, Inc.(1)
Delaware
100%
Engine Systems, Inc.(2)
Delaware
100%
KIM Holdings, Inc.
Delaware
100%
KIM Partners, LLC(3)
Louisiana
100%
Kirby Corporate Services, LLC
Delaware
100%
Kirby Engine Systems, Inc.
Delaware
100%
Kirby Inland Marine, LP(4)
Delaware
100%
Kirby Ocean Transport Company
Delaware
100%
Kirby Tankships, Inc.
Delaware
100%
Kirby Terminals, Inc.
Texas
100%
Marine Systems, Inc.(2)
Louisiana
100%
Osprey Line, L.L.C.
Texas
66 2/3%
Rail Systems, Inc.(2)
Delaware
100%
Sabine Transportation Company
Delaware
100%
Hollywood Marine, No. 3, Ltd.(1)
Texas
75%
Hollywood Chem 107, Ltd.(1)
Texas
89.3%
Hollywood Chem 108, Ltd.(1)
Texas
92.0%
Hollywood Marine 1004-7, Ltd.(1)
Texas
89.3%
Hollywood Marine 1008-14, Ltd.(1)
Texas
92.0%
Hollywood Marine 3009-14, Ltd.(1)
Texas
91.9%
Hollywood/Texas Olefins, Ltd.(1)
Texas
50%
Greens Bayou Fleeting, LLC(1)
Texas
51%
United Holdings LLC(2)
Delaware
100%
United Engines LLC(7)
Colorado
100%
UE Powertrain GP LLC(7)
Texas
100%
UE Manufacturing LLC(7)
Colorado
100%
UE Compression LLC(7)
Colorado
100%
Thermo King of Houston, LP(7)
Texas
100%
San Antonio Thermo King, Inc.(8)
Texas
100%
UE Powertrain LP(9)
Texas
100%
Kirby Offshore Marine, LLC
Delaware
100%
Kirby Offshore Marine Operating, LLC(10)
Delaware
100%
Kirby Offshore Marine Hawaii, LLC(11)
Delaware
100%
Kirby Offshore Marine Pacific, LLC(11)
Delaware
100%
Inversiones Kara Sea SRL(11)
Venezuela
100%
Kirby Offshore Marine, Inc.(10)
Delaware
100%
K-Sea Canada Holdings, Inc.(12)
Delaware
100%
K-Sea Canada Corp.(13)
Nova Scotia
100%
Kirby Offshore Marine Hawaii, Inc.(12)
Delaware
100%
Norfolk Environmental Services, Inc.(12)
Delaware
100%
K Equipment, LLC
Texas
100%

 
Schedule 5.4
(to Note Purchase Agreement)
 
 
 

--------------------------------------------------------------------------------

 
 
Affiliates, Other than Subsidiaries
Organized
Ownership
     
Bolivar Terminal Co., Inc.(1)
Texas
50%
The Hollywood Camp, L.L.C.
Texas
50%
Kirby Corporation Political Action Committee
Texas
100%
Kirby Disaster Relief Fund
Texas
100%
Marine Highways, LLC
Delaware
40%
Osprey Terminals, LLC(5)
Texas
50%
Cedar Crossing Terminal Company, LLC(6)
Texas
25%



 

--------------------------------------------------------------------------------

 
1. 
Owned by Kirby Inland Marine, LP

2. 
Owned by Kirby Engine Systems, Inc.

3. 
Owned by KIM Holdings, Inc.

4. 
Owned by KIM Holdings, Inc. and KIM Partners, LLC

5. 
Owned by Kirby Terminals, Inc.

6. 
Owned by Osprey Terminals, LLC

7. 
Owned by United Holdings LLC

8. 
Owned by Thermo King of Houston, LP

9. 
Owned by United Holdings LLC and UE Powertrain GP LLC

10. 
Owned by Kirby Offshore Marine, LLC

11. 
Owned by Kirby Offshore Marine Operating, LLC

12. 
Owned by Kirby Offshore Marine, Inc.

13. 
Owned by K-Sea Canada Holdings, Inc.



 
5.4-2

--------------------------------------------------------------------------------

 
 
Directors of Kirby Corporation
Richard J. Alario
C. Sean Day
Bob G. Gower
William M. Lamont, Jr.
C. Berdon Lawrence
David L. Lemmon
Monte J. Miller
George A. Peterkin, Jr.
Joseph H. Pyne
Richard R. Stewart
 
Senior Officers of Kirby Corporation


Joseph H. Pyne          
-     
Chairman of the Board and Chief Executive Officer
Gregory R. Binion
-
President and Chief Operating Officer
David W. Grzebinski
-
Executive Vice President and Chief Financial Officer
Ronald A. Dragg
-
Vice President and Controller
G. Stephen Holcomb
-
Vice President – Investor Relations and Assistant Secretary
Amy D. Husted
-
Vice President – Legal
David R. Mosley
-
Vice President and Chief Information Officer
Joseph H. Reniers
-
Vice President – Supply Chain
Christian G. O’Neil
-
Vice President – Human Resources
Renato A. Castro
-
Treasurer

 
 
5.4-3

--------------------------------------------------------------------------------

 


Financial Statements
 
Kirby Corporation Annual Report on Form 10-K for fiscal years 2007, 2008, 2009,
2010 and 2011.
 
Kirby Corporation Quarterly Report on Form 10-Q for the quarter ended September
30, 2012.
 
Schedule 5.5
(to Note Purchase Agreement)
 
 
 

--------------------------------------------------------------------------------

 
 
Existing Debt
 

   
09/30/12
         
Kirby Corporation is the obligor of the following debt:
             
$540,000,000 Term Loan due July 1, 2016
($13,000,000 due quarterly December 31, 2012 through June 28, 2013,
$19,500,000 due quarterly September 30, 2013 through June 30, 2014,
$26,000,000 due quarterly September 30, 2014 through March 31,
2016 with balance due on July 1, 2016)
  $ 481,000,000            
$200,000,000 Floating Rate Senior Notes, Series 2005-A, due February 28, 2013
    200,000,000            
$325,000,000 Revolving Credit Facility due November 9, 2015
    91,970,000            
$10,000,000 Bank of America line of credit due June 30, 2013 9,000,000
                 
Kirby Inland Marine, LP is the obligor of the following debt:
                 
Real estate lien note
    399  
($590.84 monthly installments of principal and interest through October 1, 2012)
            $ 781,970,399  

 
Schedule 5.15
(to Note Purchase Agreement)

 
 

--------------------------------------------------------------------------------

 
 
Existing Liens


None.
 
Schedule 10.6
(to Note Purchase Agreement)

--------------------------------------------------------------------------------

 